Exhibit 10.1
EXECUTION VERSION



--------------------------------------------------------------------------------





CREDIT AND SECURITY AGREEMENT

dated as of

September 29, 2017
among
Basic Energy Receivables, LLC,
as Borrower,
Basic Energy Services, L.P.,
as initial Servicer,
Basic Energy Services, Inc.,
as Performance Guarantor,
the Lenders party hereto,
UBS AG, Stamford Branch,
as Administrative Agent and Collateral Agent
_______________________
UBS Securities LLC,
as Sole Bookrunner and Sole Lead Arranger







--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






 
Table of Contents
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
26
SECTION 1.03
Accounting Terms; GAAP
26
 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01
Commitments
27
SECTION 2.02
Loans and Borrowings
27
SECTION 2.03
Requests for Borrowings
28
SECTION 2.04
Funding of Borrowings
28
SECTION 2.05
Interest Elections
29
SECTION 2.06
Termination and Reduction of Commitments; Increase in Commitments
30
SECTION 2.07
Repayment of Loans; Evidence of Indebtedness
32
SECTION 2.08
Prepayment of Loans
32
SECTION 2.09
Fees
33
SECTION 2.10
Interest
33
SECTION 2.11
Alternate Rate of Interest
34
SECTION 2.12
Increased Costs
34
SECTION 2.13
Break Funding Payments
35
SECTION 2.14
Taxes
36
SECTION 2.15
Payments Generally; Sharing Set-Offs
39
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
40
SECTION 2.17
Defaulting Lenders
41
SECTION 2.18
Returned Payments
42
 
 
 
 
ARTICLE III
 
 
 
 
 
Collection Accounts
 
SECTION 3.01
Collection Accounts
42
 
 
 
 
ARTICLE IV
 
 
 
 
 
Servicer
 
SECTION 4.01
Designation of Servicer; Resignation and Removal of Servicer
44
SECTION 4.02
Duties of Servicer
45
SECTION 4.03
Exculpation of Agents and Lenders
46
SECTION 4.04
Reports
46






--------------------------------------------------------------------------------

Table of Contents
Page




SECTION 4.05
Servicing Fee
46
SECTION 4.06
Servicer Defaults
46
SECTION 4.07
Servicer Termination. After receipt by the Servicer of a Servicer Termination
Notice, and effective on the date on which
48
SECTION 4.08
Servicer’s Own Funds
49
 
 
 
 
ARTICLE V
 
 
 
 
 
Grant of Security Interest
 
SECTION 5.01
Borrower’s Grant of Security Interest
49
SECTION 5.02
Borrower’s Agreements
50
SECTION 5.03
Delivery of Collateral
50
SECTION 5.04
Exculpation of Agents and Lenders
51
SECTION 5.05
Administrative Agent Appointed Attorney-in-Fact
51
SECTION 5.06
Remedies Upon Event of Default
52
SECTION 5.07
Application of Proceeds
53
SECTION 5.08
Release of Security
54
 
 
 
 
ARTICLE VI
 
 
 
 
 
Representations and Warranties
 
SECTION 6.01
Organizational Status and Existence; Organizational Power and Authority
54
SECTION 6.02
UCC Matters
54
SECTION 6.03
Authorization; Enforceability
55
SECTION 6.04
Governmental Approvals; No Conflicts
55
SECTION 6.05
No Material Misstatements
55
SECTION 6.06
Material Adverse Effect
56
SECTION 6.07
Litigation and Investigations
56
SECTION 6.08
Compliance with Laws
56
SECTION 6.09
Taxes
56
SECTION 6.10
ERISA
56
SECTION 6.11
Margin Regulations
56
SECTION 6.12
Use of Proceeds
57
SECTION 6.13
Credit and Collection Policies
57
SECTION 6.14
Investment Company Status
57
SECTION 6.15
Solvency
57
SECTION 6.16
Title, Perfection and Priority
57
SECTION 6.17
Information Regarding Accounts
57
SECTION 6.18
Eligibility of Transferred Receivables
58
SECTION 6.19
Limited Business Purpose
58
SECTION 6.20
Separateness of the Borrower
58
SECTION 6.21
No Brokers
58
SECTION 6.22
Instructions to Obligors
58
SECTION 6.23
Compliance with Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions
 



ii

--------------------------------------------------------------------------------

Table of Contents
Page




 
 
 
 
ARTICLE VII
 
 
 
 
 
Conditions
 
SECTION 7.01
Effective Date
59
SECTION 7.02
Each Borrowing
62
 
 
 
 
ARTICLE VIII
 
 
 
 
 
Affirmative Covenants
 
SECTION 8.01
Financial Statements; Borrowing Base and Other Information
62
SECTION 8.02
Notices of Material Events
65
SECTION 8.03
Compliance with Agreements and Laws
66
SECTION 8.04
Existence; Conduct of Business
66
SECTION 8.05
Maintenance of Assets and Properties
67
SECTION 8.06
Payment of Obligations
67
SECTION 8.07
Title
67
SECTION 8.08
Borrower to Maintain Perfection and Priority
67
SECTION 8.09
Deposit of Collections
68
SECTION 8.10
Use of Proceeds
68
SECTION 8.11
Books and Records
68
SECTION 8.12
Access to Accountants
68
SECTION 8.13
Audits
69
SECTION 8.14
Compliance with Contracts and Credit and Collection Policies
69
SECTION 8.15
Separateness of the Borrower
70
SECTION 8.16
The Receivables Transfer Agreement
72
SECTION 8.17
Further Assurances
72
 
 
 
 
ARTICLE IX
 
 
 
 
 
Negative Covenants
 
SECTION 9.01
Change in Name, Jurisdiction of Organization, Capital Structure and Business
73
SECTION 9.02
Modifications of Transferred Receivables, Credit and Collection Policies and
Instructions to Obligors
73
SECTION 9.03
No Commingling
74
SECTION 9.04
Liens
74
SECTION 9.05
Restricted Payments, Investments and Payments of Indebtedness
74
SECTION 9.06
Sales of Membership Interests, Transferred Receivables or Assets
74
SECTION 9.07
Indebtedness
74
SECTION 9.08
Mergers; Subsidiaries, etc
74
SECTION 9.09
ERISA
75
SECTION 9.10
Transactions with Affiliates
75
SECTION 9.11
Insolvency Proceedings
75



iii

--------------------------------------------------------------------------------

Table of Contents
Page




SECTION 9.12
Amendment of Material Documents
75
SECTION 9.13
Sale Characterization
76
SECTION 9.14
Governance Provisions
76
SECTION 9.15
Additional Members of Borrower
76
SECTION 9.16
Termination Date Determination
76
 
 
 
 
ARTICLE X
 
 
 
 
 
Events of Default
 
SECTION 10.01
Events of Default
76
 
 
 
 
ARTICLE XI
 
 
 
 
 
The Agents
 
SECTION 11.01
The Administrative Agent and the Collateral Agent
80
 
 
 
 
ARTICLE XII
 
 
 
 
 
Miscellaneous
 
SECTION 12.01
Notices
82
SECTION 12.02
Waivers; Amendments
85
SECTION 12.03
Expenses; Indemnity; Damage Waiver
87
SECTION 12.04
Successors and Assigns
89
SECTION 12.05
Survival
92
SECTION 12.06
Counterparts; Integration; Effectiveness
92
SECTION 12.07
Severability
93
SECTION 12.08
Right of Setoff
93
SECTION 12.09
Governing Law; Jurisdiction; Consent to Service of Process
93
SECTION 12.10
WAIVER OF JURY TRIAL
94
SECTION 12.11
Headings
94
SECTION 12.12
Confidentiality
94
SECTION 12.13
Several Obligations; Nonreliance; Violation of Law
95
SECTION 12.14
USA PATRIOT Act
95
SECTION 12.15
Appointment for Perfection
95
SECTION 12.16
Interest Rate Limitation
95
SECTION 12.17
Performance Guaranty
96
SECTION 12.18
No Bankruptcy Petition
97
SECTION 12.19
Releases
97
SECTION 12.20
Addition or Removal of Originators
97
SECTION 12.21
No Advisory or Fiduciary Responsibility
98
 
 
 
 
 
 
 
 
 



iv

--------------------------------------------------------------------------------

Table of Contents
Page




SCHEDULES:
 
 
 
 
 
Schedule 1.01-1
Commitment Schedule
 
Schedule 1.01-2
Credit and Collection Policies
 
Schedule 3.01
Collection Accounts, Collection Banks and Lockboxes
 
Schedule 6.02
UCC Matters
 
Schedule 6.07
Disclosed Matters
 
Schedule 6.10
ERISA
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
Form of Borrowing Base Report
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Interest Election Request
 
Exhibit E
Form of US Tax Certificate
 





v

--------------------------------------------------------------------------------






This CREDIT AND SECURITY AGREEMENT, dated as of September 29, 2017
(“Agreement”), is among Basic Energy Receivables, LLC, as Borrower, Basic Energy
Services, L.P., as initial Servicer, Basic Energy Services, Inc., as Parent, the
Lenders party hereto, and UBS AG, Stamford Branch, as Administrative Agent and
Collateral Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Advance Rate” means, as of any Calculation Date, a percentage equal to 100%
minus the Reserves as of such Calculation Date.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that, in
no event shall the Adjusted LIBO Rate be less than 0.00%.
“Administrative Agent” means UBS AG, Stamford Branch acting through such of its
branches or Affiliates as it may designate, in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent from time to time.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means, at any time, the aggregate Commitments of all the
Lenders. The initial amount of the Aggregate Commitments is $100,000,000.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus 0.5%





--------------------------------------------------------------------------------





and (c) the Adjusted LIBO Rate applicable for an Interest Period of one month,
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the LIBO Rate for such day shall
be based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the London interbank offered rate for deposits in Dollars
(as administered by ICE Benchmark Administration (or any other Person which
takes over the administration of such rate)). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Adjusted
LIBO Rate, as the case may be.
“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Loan Parties or their respective
Subsidiaries, including laws that prohibit the corrupt payment, offer, promise,
or authorization of the payment or transfer of anything of value (including
gifts or entertainment), directly or indirectly, to any foreign government
official, foreign government employee or commercial entity to obtain a business
advantage, including the FCPA and all national and international laws enacted to
implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.
“Anti-Terrorism Laws” means laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act and the Laws administered by OFAC.
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments (and, if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at that time).
“Applicable Rate” means, (a) with respect to ABR Loans, a rate per annum equal
to 2.25% (the “ABR Rate”), (b) with respect to Eurodollar Loans, a rate per
annum equal to 3.25% (the “Eurodollar Rate”), and (c) with respect to commitment
fees payable hereunder, a rate per annum equal to 0.375% (the “Commitment Fee
Rate”).
“Approved Collection Bank” means Bank of America, N.A., and its affiliates and
subsidiaries.
“Approved Fund” has the meaning assigned to such term in Section 12.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section


2

--------------------------------------------------------------------------------





12.04)) and accepted by the Administrative Agent, in the form of Exhibit A or
any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” mean Title 11 of the United States Code, as amended.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Basic Energy Receivables, LLC, a Delaware limited liability
company.
“Borrower Account Collateral” has the meaning set forth in Section 5.01(c).
“Borrower Assigned Agreements” has the meaning set forth in Section 5.01(b).
“Borrower Collection Account” means each deposit account, Lockbox or similar
account of the Borrower in which any Collections are deposited or collected.
“Borrower Collection Account Agreement” means an account control agreement with
respect to a Borrower Collection Account among the Borrower, the Collateral
Agent and a Collection Bank, which agreement is in form and substance reasonably
acceptable to the Collateral Agent.
“Borrower Materials” has the meaning set forth in Section 12.01(c).
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means, as of any date, an amount equal to (i) the product of
(a) the Net Receivables Balance as of such date multiplied by (b) the Advance
Rate as of the applicable Calculation Date, plus (ii) the lesser of (x)
$10,000,000 and (y) the product of (a) the Eligible Unbilled Receivables Balance
as of such date multiplied by (b) the Advance Rate as of the applicable
Calculation Date (such amount equal to the sum of clause (i) and clause (ii)
being the “Eligible Amount”), minus (iii) the Borrowing Base Availability
Reserve. The Borrowing Base set forth in any Borrowing Base Report shall remain
in effect until the next Borrowing Base Report is delivered pursuant to Section
8.01(k).


3

--------------------------------------------------------------------------------





“Borrowing Base Availability” means, as of any date, the amount, if any, by
which (a) the Borrowing Base for such date exceeds (b) the Aggregate Revolving
Exposure at such date, expressed as a percentage of the Borrowing Base.
“Borrowing Base Availability Reserve” means, as of any date of determination,
the greater of (i) $10,000,000 or (ii) 10.0% of the Eligible Amount.
“Borrowing Base Report” means, for any period, a report, signed and certified as
accurate and complete by a Financial Officer of the Servicer, in substantially
the form of Exhibit B or another form which is reasonably acceptable to the
Agents.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Calculation Date” means the date as of which the most recent Monthly Borrowing
Base Report was calculated.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Carrying Cost Reserve” means, as of any Calculation Date, the quotient
(expressed as a percentage) of (a) the product of (i) the Stress Factor
multiplied by the Days Sales Outstanding as of such date multiplied by (ii) the
sum of the Alternate Base Rate plus the Applicable Rate, in each case as in
effect as of such Calculation Date, divided by (b) 360.
“Change in Control” means (a) any Originator shall cease to be a Wholly Owned
Subsidiary of Parent or (b) SPV Holdco shall cease to be a Wholly Owned
Subsidiary of the Servicer or (c) any Person other than SPV Holdco shall own
outstanding Equity Interests of the Borrower or (d) a “Change of Control,” as
defined in the Parent Credit Agreement.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Effective Date, (b) any change in any law, rule, regulation or treaty
or in the interpretation or application thereof by any Governmental Authority
after the Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and


4

--------------------------------------------------------------------------------





Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, promulgated or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning set forth in Section 5.01.
“Collateral Agent” means UBS AG, Stamford Branch acting itself or through such
of its branches or Affiliates as it may designate, in its capacity as collateral
agent for the Lenders hereunder.
“Collateral Documentation” means this Agreement and the other Loan Documents
satisfactory to the Lenders and the Agents creating the security interests of
the Lenders in the Collateral.
“Collection Account” means each Borrower Collection Account and Originator
Collection Account.
“Collection Account Agreement” means each Borrower Collection Account Agreement,
Effective Date Originator Collection Account Agreement and Originator Collection
Account Agreement.
“Collection Bank” means a bank or financial institution at which a Collection
Account is maintained.
“Collection Date” means the date on which (a) the Outstanding Principal Balance
of all Transferred Receivables sold under the Receivables Transfer Agreement has
been reduced to zero and (b) each Originator has paid to the Borrower all
indemnities, adjustments and other amounts which may be owed thereunder.
“Collections” means, collectively (without duplication), (a) all cash
collections (deducting, if applicable, any sales taxes) and other cash proceeds
of the Transferred Receivables, including all finance charges, cash proceeds of
Related Security with respect to any such Transferred Receivable and any
payments made by any Originator or the Servicer with respect to such Transferred
Receivables and (b) all other cash collections and other cash proceeds of the
Collateral.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.06 and (b) assignments by or to such Lender pursuant to Section 12.04. The
initial amount of each Lender’s Commitment is set


5

--------------------------------------------------------------------------------





forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.
“Commitment Schedule” means Schedule 1.01-1 attached hereto.
“Concentration” means, with respect to any Obligor (including the Affiliates of
such Obligor, considered as if they were one and the same Person) as of any
Calculation Date, the quotient (expressed as a percentage) of (a) the aggregate
outstanding principal balance of all Eligible Receivables of such Obligor as of
such Calculation Date divided by (b) the aggregate outstanding principal balance
of all Eligible Receivables as of such Calculation Date.
“Concentration Limit” means an amount determined by reference to the table set
forth below; provided that the Agents may approve an increased amount for any
Obligor in their Reasonable Credit Judgment. The Concentration Limit will apply
to each specified Obligor and its Affiliates, considered as if they were one and
the same Person.
 
If the corporate credit rating of the parent of the Obligor is at least A by S&P
and A2 by Moody’s
If the corporate credit rating of the parent of the Obligor is at least BBB- by
S&P and Baa3 by Moody’s
All other Obligors (including Obligors with parents which have no corporate
credit ratings from S&P and Moody’s and which are not otherwise calculated in
accordance with the first sentence of this definition)
 
20% Concentration
Limit
15% Concentration
Limit
10% Concentration Limit
 
 
 
 

The adjustments to the Net Receivables Balance resulting from changes in ratings
shall be effective on the Calculation Date that occurs not less than two
Business Days after the date on which such change has taken place and shall
remain in effect until the Calculation Date following the date on which the next
change is published. The Concentration Limit for each Obligor or group of
Affiliated Obligors that in each case have a parent with a corporate credit
rating will be determined based on the corporate credit rating of the parent of
such Obligors established by S&P and Moody’s. In the event that a parent has
different ratings from S&P and Moody’s, the Concentration Limit will be based on
the lower rating (e.g., an A- rating by S&P and an A2 rating by Moody’s would
result in a 15% Concentration Limit). In the event that only one of S&P and
Moody’s shall have a corporate credit rating of the parent of any Obligor, the
Concentration Limit for such Obligor will be based on such rating.
“Contract” means any contract (including any invoice or accepted purchase order)
between an Originator and any Person pursuant to or under which such Person
shall be obligated to make payments to such Originator with respect to the sale
of goods or rendering of services from time to time. A “related” Contract with
respect to any Transferred Receivable means any Contract under which such
Transferred Receivable arises or which is relevant to the collection or
enforcement of such Transferred Receivable.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


6

--------------------------------------------------------------------------------





“Credit and Collection Policy” means each Originator’s credit and collection
policies, practices and procedures relating to Contracts and Transferred
Receivables attached hereto as Schedule 1.01-2.
“Days Sales Outstanding” means, as of any Calculation Date, the product of (a)
91 multiplied by (b) the quotient (expressed as a percentage) of (i) the
aggregate outstanding principal balance of the Transferred Receivables as of
such Calculation Date divided by (ii) the aggregate original principal balance
of Transferred Receivables originated during the three calendar months ending on
such Calculation Date (or another similar calculation acceptable to the Required
Lenders).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Ratio” means, as of any Calculation Date, the quotient (expressed as a
percentage) of (a) the aggregate outstanding principal amount of Defaulted
Receivables as of such Calculation Date divided by (b) the aggregate original
principal amount of Transferred Receivables originated during the fourth
calendar month preceding the month in which the applicable Calculation Date
occurs (e.g., if such Calculation Date is April 30, this clause (b) shall
measure the aggregate original principal amount of Transferred Receivables
originated in December); provided that, for purposes of calculating the Loss
Reserve Ratio as of any Calculation Date, the amount in clause (a) shall be
multiplied by 1.25.
“Defaulted Receivable” means a Transferred Receivable (a) as to which any
payment, or part thereof, was, on the applicable Calculation Date, unpaid for
121-150 days from the original invoice date for such payment or (b) during the
calendar month ending on such Calculation Date was, in accordance with the
applicable Originator’s Credit and Collection Policy, written off as
uncollectible prior to becoming 121-150 days past the original invoice date
therefor.
“Defaulting Lender” means any Lender that (a) defaults in its obligation to make
any Loan required to be made by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notifies the Administrative Agent, the Borrower and the Servicer in writing
that it does not intend to satisfy any such obligations or makes a public
statement to the effect that it does not intend to satisfy any such obligations
under this Agreement or under other agreements in which it commits to extend
credit unless such failure to satisfy any such obligations under this Agreement
or under other agreements in which it commits to extend credit is pursuant to a
Lender’s good faith belief that conditions precedent (specifically identified
and including the particular default, if any) have not been satisfied, (c)
fails, within two Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (provided, that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise fails
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (e) becomes the subject of a
bankruptcy or insolvency proceeding, or has a receiver, conservator, trustee,
custodian, administrator, assignee


7

--------------------------------------------------------------------------------





for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or takes any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or takes any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (f) has, or has a direct or indirect parent company that has,
become the subject of a Bail-In Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Delinquency Ratio” means, as of any Calculation Date, the quotient (expressed
as a percentage) of (a) the sum of all Receivables 91 to 120 days past invoice
date (that have not been written off) as of such Calculation Date divided by (b)
the aggregate outstanding principal amount of all outstanding Receivables as of
such date.
“Dilution” means, with respect to any period, the aggregate amount of any
credits issued for customer claims, pricing adjustments, damaged goods and
shipping/delivery disputes which reduce or cancel the outstanding principal
balance of the Transferred Receivables for such period; provided that, in the
case of invoices and credits issued or reissued with respect to the same goods
or service, Dilution will be calculated on a net basis; and provided further
Dilution shall not include any reductions or cancellations that are the result
of a Transferred Receivable becoming a Defaulted Receivable on account of
insolvency, bankruptcy, lack of creditworthiness or financial inability to pay
off such Defaulted Receivable of the applicable Obligor.
“Dilution Horizon Ratio” means, as of any Calculation Date, the quotient
(expressed as a percentage) of (a) the aggregate original principal amount of
Transferred Receivables originated during the three calendar months ending on
such Calculation Date divided by (b) the Net Receivables Balance as of such
Calculation Date.
“Dilution Ratio” means, as of any Calculation Date, the quotient (expressed as a
percentage) of (a) the aggregate amount of Dilution for the calendar month ended
on such Calculation Date, divided by (b) the aggregate original principal amount
of Transferred Receivables originated during the calendar month ending on the
month in which such Calculation Date occurs.
“Dilution Reserve Floor” means, as of any Calculation Date, the product of (a)
the Expected Dilution Ratio as of such Calculation Date multiplied by (b) the
Dilution Horizon Ratio as of such Calculation Date.
“Dilution Reserve Ratio” means, as of any Calculation Date, the product of (a)
the Dilution Horizon Ratio as of such Calculation Date multiplied by (b) the sum
of (i) product of the


8

--------------------------------------------------------------------------------





Stress Factor multiplied by the Expected Dilution Ratio as of such Calculation
Date plus (ii) the Dilution Volatility Ratio as of such Calculation Date.
“Dilution Volatility Ratio” means, as of any Calculation Date, the product of
(a) (i) the highest three-month rolling average Dilution Ratio during the
twelve-month period ended on such Calculation Date minus (ii) the Expected
Dilution Ratio as of such Calculation Date, multiplied by (b) (i) the highest
three month rolling average Dilution Ratio during the twelve-month period ended
on such Calculation Date, divided by (ii) the Expected Dilution Ratio as of such
Calculation Date.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 6.07.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means September 29, 2017, the date on which the conditions
specified in Section 7.01 were satisfied (or waived in accordance with Section
12.02).
“Effective Date Originator Collection Account Agreement” means an account
control agreement with respect to the Originator Collection Account on the
Effective Date among Basic Energy Services, L.P., as the initial Originator, the
Borrower and a Collection Bank, which agreement is in form and substance
reasonably acceptable to the Collateral Agent.
“Eligible Amount” has the meaning set forth in the definition of “Borrowing
Base”.
“Eligible Receivables” means, at any time, any Transferred Receivable:
(a)    as to which no payment, or part thereof, (A) is unpaid for 120 or more
days from the original invoice date for such payment, or (B) during the
applicable reporting month was, in accordance with the applicable Originator’s
Credit and Collection Policy, written off as uncollectible prior to becoming 121
days past the original invoice date therefor;


9

--------------------------------------------------------------------------------





(b)    the Obligor of which is not subject to any bankruptcy, insolvency or
similar proceeding unless the applicable Originator has received “critical
vendor status” with respect to such Obligor pursuant to an order, in form and
substance satisfactory to the Agents, of the bankruptcy court;
(c)    the Obligor of which is a U.S. or Canadian entity or resident of the
United States (excluding Puerto Rico) or Canada, unless this criteria is
otherwise waived by the Agents;
(d)    which does not represent an obligation owed by any Affiliate (including
Parent or any of its Subsidiaries);
(e)    the Obligor of which is not a Governmental Authority unless the Obligor
is the United States government or any agency, branch, division, department or
other political subdivision thereof and the provisions of the Federal Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727; 41 U.S.C. § 15) have been
complied with in respect of the transfer of such Transferred Receivable;
(f)    which is denominated and payable only in dollars;
(g)    which is an “account” within the meaning of Section 9-102(a)(2) of the
UCC;
(h)    which is due and payable within 120 days after the invoice date of such
Transferred Receivable and has not had its payment terms extended more than
once; provided that any Transferred Receivable with original payment terms of
120 days after invoice date shall not be an Eligible Receivable as of the date
it becomes one day past due;
(i)    which arises under a Contract which, (A) together with such Transferred
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms and (B) contains an obligation to pay a specified sum
of money, contingent only upon the sale of goods or the provision of services by
the applicable Originator;
(j)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including any law, rule and
regulation relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no part of the contract related thereto is in
violation of any such law, rule or regulation, except any such contravention or
violation which does not have an adverse effect on such Transferred Receivable,
including on the validity, enforceability, value or likelihood of collection
thereof or the Collateral Agent’s Lien thereon or interest therein;
(k)    which is not subject to any current dispute, current right of rescission,
current entitlement to set-off, current counterclaim or any other current
defense (including defenses arising out of violations of usury laws) of the
applicable Obligor against the applicable Originator or any other current
adverse claim that has not been waived by the applicable


10

--------------------------------------------------------------------------------





Obligor in writing; provided, however, that such Transferred Receivable shall be
deemed an Eligible Receivable in the amount of such Eligible Receivable net of
any such dispute, offset, counterclaim or defense (if such dispute, offset,
counterclaim or defense relates to an amount less than all of such Eligible
Receivable);
(l)    which is created by a completed sale of goods or performance of services
in the ordinary course of business to the related Obligor by the applicable
Originator;
(m)    as to which each representation, warranty and covenant contained in this
Agreement and the Receivables Transfer Agreement that relates to such
Transferred Receivable is true and correct and has been complied with;
(n)    which was originated in accordance with the applicable Originator’s
Credit and Collection Policy;
(o)    to which immediately prior to the transfer thereof to the Borrower
pursuant to the Receivables Transfer Agreement, the applicable Originator owned
good and marketable title, free and clear of any Lien (except Liens granted
under the Parent Credit Agreement, which Liens were released upon the transfer
of the Transferred Receivables to the Borrower);
(p)    for which Transferred Receivables of the related Obligor as to which any
payment, or part thereof, is unpaid for 121 or more days from the original
invoice date for such payment, do not exceed 50% of the outstanding principal
balance of all Transferred Receivables owed by such Obligor;
(q)    which has not been assigned to a third party collection agency;
(r)    for which a specific bad debt reserve has not been established;
(s)    as to which the related Originator has satisfied and fully performed all
obligations on its part with respect to such Transferred Receivable required to
be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the related Obligor;
(t)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to the Borrower under and in
accordance with the Receivables Transfer Agreement, and the Borrower has good
and marketable title thereto free and clear of any Lien (other than the Lien
created under Collateral Documentation);
(u)    which is subject to a first-priority perfected security interest in favor
of the Collateral Agent free and clear of any Lien; and
(v)    which has been billed.
In the event that a Transferred Receivable which was previously an Eligible
Receivable ceases to be an Eligible Receivable hereunder, the Borrower shall
notify the


11

--------------------------------------------------------------------------------





Agents thereof by reflecting such cessation of eligibility as an adjustment to
the principal balance of the Eligible Receivables on the next Borrowing Base
Report delivered to the Agents pursuant to Section 8.01(k). In determining the
outstanding principal balance of the Eligible Receivables as of any date, the
face amount of the Transferred Receivables shall be reduced by (i) to the extent
included in such face amount, the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, interest and finance charges, late charges or other allowances
(including any amount that the Borrower or the applicable Originator may be
obligated to rebate to an Obligor pursuant to the terms of any Contract or other
agreement or understanding (written or oral)); provided that accounts receivable
accruals shall be updated only as of each Calculation Date, and (ii) the
aggregate amount of all cash received in respect of the Transferred Receivables
as of that date.
“Eligible Unbilled Receivables Balance” means, as of any date with respect to
any Borrowing Base Report, the difference between (i) the aggregate amount
representing the revenue accrual of any Receivables that (A) have not yet been
billed, (B) satisfy the requirements of clauses (a), (b), (c), (d), (e), (f),
(g) (or is a “payment intangible” within the meaning of Section 9-102(a)(61) of
the UCC), (h) (except with respect to invoicing), (i), (j), (k), (1), (m)
(except to the extent such representation, warranty or covenant does not apply
solely because such Receivable is unbilled), (n) (except to the extent
inapplicable solely because such Receivable is unbilled), (o), (p), (q), (r),
(s) (except with respect to invoicing), (t) and (u) of the definition of
“Eligible Receivables” and (C) under the terms of the related Contracts, shall
be invoiced within 15 days following such date, minus (ii) the sum of (A) any
accruals relating to an Obligor with an Excess Concentration Amount as of such
date, and (B) any other reserves required by the Agents in their Reasonable
Credit Judgment, including, without limitation, the unbilled receivables reserve
set forth in the initial Borrowing Base Report.
“Enhanced Reporting Event” means, at any time, that (i) Borrowing Base
Availability is less than 12.5% and (ii) the Borrower has received notice from
the Agents that an Enhanced Reporting Event has occurred. Once occurring, an
Enhanced Reporting Event shall be deemed to be continuing until such time as
Borrowing Base Availability has been 12.5% or more for a period of 30
consecutive days.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or exposure to any Hazardous
Material or to health and safety matters.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.


12

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code without regard to whether such trade or business is subject to U.S.
federal taxation.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), applicable to such Plan, whether or not waived; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan (other than de
minimis liability with respect to any termination of a Plan in the ordinary
course of business); (e) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any written notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any written notice, or the receipt by any Multiemployer Plan from the Borrower
or any ERISA Affiliate of any written notice, concerning the imposition of
Withdrawal Liability against the Borrower or any ERISA Affiliate or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA; (h) a written
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (i)
the occurrence of a non-exempt “prohibited transaction” between the Plan and the
Borrower or any ERISA Affiliate, in which the Borrower or any ERISA Affiliate is
a “disqualified person” (within the meaning of Section 4975 of the Code) and/or
with respect to which the Borrower or any ERISA Affiliate could otherwise be
reasonably expected to be liable with respect to such prohibited transaction.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article X.
“Excess Concentration Amount” means, with respect to any Obligor (including the
Affiliates of such Obligor, considered as if they were one and the same Person)
as of any Calculation Date, the amount, if any, by which the aggregate
outstanding principal balance of all Eligible Receivables of such Obligor as of
such Calculation Date exceeds the product of (a) the Concentration Limit of such
Obligor as of such Calculation Date multiplied by (b) the aggregate outstanding
principal balance of all Eligible Receivables as of such Calculation Date.


13

--------------------------------------------------------------------------------





“Excluded Taxes” means, with respect to any Recipient or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) Other Connection Taxes and, without duplication, income or
franchise taxes imposed on (or measured by) its net income by the United States
of America (or any political subdivision thereof), or by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, by the jurisdiction (or any political subdivision thereof) in which its
applicable lending office is located; (b) any branch profits taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction described in clause (a); (c) other than an assignee pursuant to a
request by a Borrower under Section 2.16(b), any U.S. Federal withholding and
backup withholding Taxes resulting from any law in effect (including FATCA) on
(and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Recipient becomes a party to
this Agreement (or designates a new lending office) except to the extent that
such Recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.14(a); and (d) Taxes that are attributable to a Recipient’s failure to
comply with Section 2.14(f).
“Expected Dilution Ratio” means, as of any Calculation Date, the average
Dilution Ratio for the 12 consecutive Calculation Dates ended on such
Calculation Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any regulations or authoritative guidance promulgated thereunder.
“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§ 78dd-1 et
seq.).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) on such day on such transactions as determined by the
Administrative Agent.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person, and with respect to any request for a Borrowing, any
other signatory that has been authorized in writing by any of the foregoing
Financial Officers of the Borrower (or of the Servicer on behalf of the
Borrower).
“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
“Funding Excess” means, as of any date, the excess, if any, of Aggregate
Revolving Exposure on such date over the Maximum Facility Availability for such
date.


14

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Global Offset” shall mean, with respect to Contracts, any set-off or similar
rights having the same effect that are granted thereunder in favor of any party
thereto (other than an Originator or the Borrower) with respect to Receivables
at any time owing to an Originator or the Borrower.
“Global Offset Reserve” shall mean a reserve (expressed as a percentage) against
the Borrowing Base established with respect to Global Offset that the Agents
have, in the exercise of their Reasonable Credit Judgment, established from time
to time upon at least five Business Days’ written notice to the Borrower and the
Servicer, based upon any material change in facts, events and/or circumstances
that occur after the Effective Date with respect to Global Offset.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, materials or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes regulated or controlled pursuant to any
Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all


15

--------------------------------------------------------------------------------





Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
obligations under any liquidated earn-out, (1) all obligations, contingent or
otherwise, of such Person in respect of any Swap Agreements and (m) any other
Off-Balance Sheet Liability. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by the Borrower under any Loan Documents.
“Indemnitee” has the meaning assigned to such term in Section 12.03(b).
“Independent Manager” has the meaning assigned to such term in Section 8.15(v).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date,
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect; provided, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Lenders” means the Persons party hereto and listed on the Commitment Schedule
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption or pursuant to Section 2.06(f), other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


16

--------------------------------------------------------------------------------





“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent that appears
on the Reuters Screen LIBOR01 (or, if such page is no longer available, such
other comparable page as the Administrative Agent may reasonably select), at
approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the London
interbank offered rate for deposits in Dollars (as administered by ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate)) for a period equal to such Interest Period, provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provision
of this definition, the “LIBO Rate” shall be the interest rate per annum,
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
beginning of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity Event” means, at any time, that Borrowing Base Availability is less
than 12.5%. Once occurring, a Liquidity Event shall be deemed to be continuing
until such time as Borrowing Base Availability has been 12.5% or more for a
period of 30 consecutive days; provided that, in any period of twelve
consecutive months, no more than two Liquidity Events may be cured pursuant to
the foregoing definition.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Receivables Transfer Agreement, the Collection Account
Agreements, the SPV Holdco Pledge Agreement and the other agreements to be
executed and delivered in connection with this Agreement or the Transactions.
“Loan Parties” means the Borrower, SPV Holdco, the Servicer and the Parent.
“Loans” means the loans made by the Lenders pursuant to this Agreement.
“Lockbox” means each post office box or lockbox with respect to which a
Collection Bank has been granted exclusive access for the purpose of retrieving
and processing payments made on the Transferred Receivables.
“Loss and Dilution Reserve” means, as of any Calculation Date, the greater of
(a) the Loss and Dilution Reserve Floor as of such Calculation Date and (b) the
sum of (i) the Loss Reserve Ratio as of such Calculation Date plus (ii) the
Dilution Reserve Ratio as of such Calculation Date.


17

--------------------------------------------------------------------------------





“Loss and Dilution Reserve Floor” means, as of any Calculation Date, the sum of
(a) the Loss Reserve Floor plus (b) the Dilution Reserve Floor.
“Loss Horizon Ratio” means, as of any Calculation Date, the quotient (expressed
as a percentage) of (a) the aggregate original principal amount of Transferred
Receivables originated during the four calendar months ending on such
Calculation Date divided by (b) the Net Receivables Balance as of such
Calculation Date.
“Loss Reserve Floor” means, as of any Calculation Date, 10%.
“Loss Reserve Ratio” means, as of any Calculation Date, the product of (a) the
Stress Factor multiplied by (b) the highest three month average Default Ratio
during the twelve-month period ended on such Calculation Date multiplied by (c)
the Loss Horizon Ratio as of such Calculation Date.
“Margin Stock” has the meaning assigned to such term in Section 6.11.
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or condition of any Loan Party or Originator or a material
impairment of (a) the ability of any Loan Party or Originator to perform any of
its obligations under any Loan Documents, (b) the legality, validity or
enforceability of this Agreement or any other Loan Document, (c) the Collateral
Agent’s Liens (on behalf of the Agents and the Lenders) on the Collateral or the
priority of such Liens, (d) the rights of or benefits available to the Agents or
the Lenders under the Loan Documents or (e) the collectability or enforceability
of the Transferred Receivables generally or any material portion of the
Transferred Receivables.
“Material Indebtedness” means (a) in the case of the Borrower, third-party
Indebtedness (other than the Loans) in an aggregate principal amount exceeding
$500,000, and (b) in the case of any Servicer that is not an Originator or an
Affiliate of an Originator, Indebtedness in an aggregate principal amount
exceeding $15,000,000 and (c) in the case of Parent, any Originator and their
respective Subsidiaries, (i) the Parent Credit Agreement and (ii) any other
Indebtedness in an aggregate principal amount exceeding $15,000,000.
“Maturity Date” means the date that is four (4) years from the Effective Date or
any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.
“Maximum Facility Availability” means, at any date, an amount equal to the
lesser of (i) the Aggregate Commitments on such date and (ii) the Borrowing Base
on such date.
“Monthly Borrowing Base Report” means the initial Borrowing Base Report
delivered pursuant to Section 7.01(g) and each monthly Borrowing Base Report
delivered pursuant to Section 8.01(k)(i).
“Moody’s” means Moody’s Investors Service, Inc.


18

--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to, or required to be contributed to, by the
Borrower or any of its ERISA Affiliates.
“Net Receivables Balance” means, as of any date, the difference between (a) the
outstanding principal balance of Eligible Receivables (net of interest, finance
and late charges) as of such date minus (b) the aggregate Excess Concentration
Amount for all Obligors of the Eligible Receivables as of such date.
“New Upfront Fee Per Annum” means, with respect to the Upfront Fees paid in
connection with the provision of additional Commitments, a percentage equal to
(i) the total amount of Upfront Fees with respect to the additional Commitments,
divided by (ii) the total amount of such additional Commitments, divided by
(iii) the weighted average number of years to the maturity of such additional
Commitments.
“Non-Consenting Lender” has the meaning assigned to such term in Section
12.02(c).
“Non-U.S. Recipient” means a Recipient that is not a U.S. Person.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agents or any indemnified party arising under the Loan Documents.
“Obligor” means any Person obligated to make payments pursuant to a Contract or
otherwise obligated on a Transferred Receivable.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Old Upfront Fee Per Annum” means the greater of (A) the original Upfront Fee
per annum, which is a percentage equal to (i) the total amount of Upfront Fees
paid in connection with the original syndication, divided by (ii) the total
original Commitments on the Effective Date, divided by (iii) the original number
of years to maturity of the original Commitments, and (B) the highest subsequent
New Upfront Fee Per Annum prior to any new additional Commitments being
provided.
“Originator Collection Account” means each deposit account, Lockbox or similar
account of an Originator in which any Collections are deposited or collected.


19

--------------------------------------------------------------------------------





“Originator Collection Account Agreement” means an account control agreement
with respect to an Originator Collection Account among the applicable
Originator, the Borrower, the Collateral Agent and a Collection Bank, which
agreement is in form and substance reasonably acceptable to the Collateral
Agent.
“Originator Subordinated Note” shall have the meaning ascribed to the term
“Subordinated Note” in the Receivables Transfer Agreement.
“Originators” means each Wholly Owned Subsidiary of Parent that is or becomes a
party to the Receivables Transfer Agreement as an Originator thereunder.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document; provided,
however, that Other Taxes does not include Excluded Taxes.
“Parent” means Basic Energy Services, Inc., a Delaware corporation.
“Parent ABL Credit Agreement” means the Second Amended and Restated ABL Credit
Agreement, dated as of December 23, 2016, among Parent, Bank of America, N.A.,
as administrative agent, a collateral management agent, swing line lender and an
L/C issuer, Wells Fargo Bank, National Association, as a collateral management
agent and syndication agent, Encina Business Credit LLC, as documentation agent,
and the other lenders party thereto.
“Parent Credit Agreement” means the Amended and Restated Term Loan Credit
Agreement, dated as of December 23, 2016, among Parent, certain subsidiaries of
the Parent, the Lenders party thereto and U.S. Bank National Association, as
administrative agent, as in effect on the date of this Agreement.
“Parent Credit Agreement Lenders” means the lenders from time to time party to
the Parent Credit Agreement, as amended.
“Participant” has the meaning assigned to such term in Section 12.04(c).
“Participant Register” has the meaning assigned to such term in Section
12.04(c).
“Payment Date” means the date on which the Obligations have been indefeasibly
paid and satisfied in full in cash and all Commitments have terminated under
this Agreement. The determination of whether the Obligations have been
“indefeasibly” paid and satisfied in full in cash


20

--------------------------------------------------------------------------------





shall be made without regard to any defeasance that may result from the
application of the Bankruptcy Code, the FDIA, the Dodd Frank Act or applicable
state law concerning fraudulent conveyances.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $1,500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
in each case held in one or more securities accounts subject to control
agreements in form and substance reasonably satisfactory to the Collateral
Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means SyndTrak or a similar electronic system.


21

--------------------------------------------------------------------------------





“Prime Rate” means the rate of interest per annum published from time to time by
the Wall Street Journal as the “prime rate”; provided, that, to the extent that
the Prime Rate is not ascertainable pursuant to the foregoing provision of this
definition, the “Prime Rate” shall be the interest rate per annum published from
time to time by another source selected by the Administrative Agent as the
“prime rate”; and, provided, further, that, if such an interest rate per annum
cannot be determined pursuant to the foregoing provisions of this definition,
the “Prime Rate” shall be the interest rate per annum determined from time to
time by the Administrative Agent as the “prime rate”.
“Public Lender” has the meaning set forth in Section 12.01(c).
“Reasonable Credit Judgment” means reasonable credit judgment exercised by the
Agents in accordance with their customary business practices for asset-based
lending transactions comparable to the Transactions.
“Receivables” means all indebtedness and other monetary obligations (including
the obligation to pay finance charges) owed by any Obligor to any Originator or
the Borrower, whether constituting an account, chattel paper, instrument or
general intangible, and whether billed or unbilled, arising in connection with
the sale of goods or the rendering of services by any Originator.
“Receivables Transfer Agreement” means that certain receivables transfer
agreement, dated as of the date hereof, among the Originators and the Borrower.
“Recipient” means, as applicable, the Administrative Agent or any Lender.
“Records” means, with respect to any Transferred Receivables, all documents
evidencing such Transferred Receivables, books, records and other information
(including customer lists, credit files, computer programs, tapes, disks, data
processing software and related property and rights) prepared and maintained by
any Originator.
“Register” has the meaning set forth in Section 12.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective members, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Related Security” means with respect to any Transferred Receivable:
(a)    all of the related Originator’s rights and remedies (but none of its
obligations) under or with respect to all Contracts (other than any Restricted
Contract) that relate to the collection or enforcement of such Transferred
Receivable;
(b)    all of the related Originator’s and the Borrower’s interest in the
inventory and goods (including returned or repossessed inventory or goods), if
any, the sale, financing or lease of which by such Originator gave rise to such
Transferred Receivable and the proceeds of all insurance with respect thereto;


22

--------------------------------------------------------------------------------





(c)    all other security interests or Liens and property subject thereto from
time to time, if any, purporting to secure payment of such Transferred
Receivable, whether pursuant to the Contract related to such Transferred
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Transferred Receivable;
(d)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Transferred Receivable whether pursuant to the Contract related
to such Transferred Receivable or otherwise;
(e)    all Records, to the extent transferred pursuant to the Receivables
Transfer Agreement, and all other documents, purchase orders, invoices, books,
records (other than with respect to such Transferred Receivable) and other
information to the extent relating to such Transferred Receivable, the
applicable Contract and the related Obligor;
(f)    all Collections in respect of, and other proceeds of, such Transferred
Receivable (including all amounts on deposit in any Collection Account); and
(g)    all proceeds of any of the foregoing;
provided that, “Related Security” shall not include any computer programs,
storage media and any license related thereto.
“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Agents have exercised their rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lenders by the Agents.
“Required Lenders” means, at any time, Lenders having Revolving Exposure and
unused Commitments representing more than 50% of the Aggregate Revolving
Exposure and aggregate unused Commitments at such time.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means, with respect to any Calculation Date, the sum of (but
individual Reserves shall not duplicate one another):
(a)    the Carrying Cost Reserve as of such Calculation Date;
(b)    the Loss and Dilution Reserve as of such Calculation Date;
(c)    the Servicing Fee Reserve as of such Calculation Date;


23

--------------------------------------------------------------------------------





(d)    the Global Offset Reserve as of such Calculation Date; and
(e)    such additional reserves against the Borrowing Base that the Agents have,
in the exercise of their Reasonable Credit Judgment, established from time to
time upon at least two (2) Business Days’ written notice to the Borrower and the
Servicer.
“Restricted Contract” means any Contract containing a provision that prohibits
or restricts, or requires the consent of any Person other than the Originators
for, the assignment or transfer of, or the creation, attachment or perfection of
a security interest in, the related Originator’s rights and remedies (but none
of its obligations) under or with respect to such Contract that relate to the
collection or enforcement of the Transferred Receivables arising under such
Contract to or in favor of another Person (or provides that such assignment or
transfer or the creation, attachment or perfection of a security interest may
give rise to a breach, right of recoupment, claim, defense, termination right or
termination or remedy under such Contract), which provision is not rendered
ineffective by Section 9-408 of the UCC or other applicable law or does not
include any exception that would permit such an assignment or transfer of the
related Originator’s rights and remedies (but none of its obligations) under or
with respect to such Contract that relate to the collection or enforcement of
the Transferred Receivables arising under such Contract to, or the creation,
attachment or perfection of a security interest in the related Originator’s
rights and remedies (but none of its obligations) under or with respect to such
Contract that relate to the collection or enforcement of the Transferred
Receivables arising under such Contract in favor of, the Borrower without
obtaining the consent of any Person other than the Originators.
“Revolving Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Person” has the meaning assigned to such term in Section 6.23(c).
“Sanctions” has the meaning assigned to such term in Section 6.23(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the beneficiaries of each indemnification obligation
undertaken by each of the Loan Parties of its respective obligations under any
Loan Document to which it is a party and (e) the successors and permitted
assignees of each of the foregoing.
“Servicer” means, initially, Basic Energy Services, L.P., or any subsequent
Person designated as Servicer pursuant to Article IV.
“Servicer Default” has the meaning set forth in Section 4.06.
“Servicer Termination Notice” has the meaning set forth in Section 4.01.


24

--------------------------------------------------------------------------------





“Servicing Fee” means, for each calendar month, a fee equal to 1% per annum
(calculated on the basis of a 360-day year) of the daily average aggregate
principal amount of the outstanding Transferred Receivables serviced by the
Servicer during such month.
“Servicing Fee Reserve” means, as of any Calculation Date, the quotient
(expressed as a percentage) of (a) the product of (i) the Servicing Fee
multiplied by (ii) the Stress Factor multiplied by Days Sales Outstanding as of
such Calculation Date divided by (b) 360.
“Servicing Transfer” has the meaning set forth in Section 4.07.
“SPV Holdco” means BER Holdco, LLC, a Delaware limited liability company.
“SPV Holdco Pledge Agreement” means that certain pledge agreement, dated as of
the date hereof, between SPV Holdco and the Collateral Agent.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which UBS AG, Stamford Branch or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Stress Factor” means 1.5.
“Subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing more than 66-2/3% of the Aggregate Revolving
Exposure and aggregate unused Commitments at such time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.


25

--------------------------------------------------------------------------------





“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable hereto.
“Transactions” means the execution, delivery and performance by each of the Loan
Parties of its respective obligations under this Agreement and the other Loan
Documents to which it is a party, the borrowing of Loans and other credit
extensions and the use of the proceeds thereof.
“Transfer Consideration” has the meaning set forth in the Receivables Transfer
Agreement.
“Transferred Receivables” means all Receivables transferred by the Originators
to the Borrower pursuant to the Receivables Transfer Agreement. For the purposes
of calculating ratios and reserves with respect to any period prior to the
Effective Date, Transferred Receivables shall be deemed to refer to Receivables
originated by the Originators in existence or originated, as applicable, for
such periods, whether or not they have been transferred to the Borrower.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Upfront Fees” means upfront fees paid to Lenders in connection with providing
Commitments (as opposed to an “arrangement” or similar fee paid solely to the
arranger or arrangers of such Commitment).
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“US Tax Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(D)(2).
“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.


26

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including any Loan Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (unless
otherwise expressly provided in any Loan Document and subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Commitment or (ii) the Aggregate Revolving Exposure exceeding the
lesser of (x) the Aggregate Commitments and (y) the Borrowing Base. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.


27

--------------------------------------------------------------------------------





SECTION 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.
(b)    Subject to Section 2.05, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that the Borrower shall not be entitled to request any Borrowing, that, if made,
would result in more than ten Eurodollar Borrowings outstanding hereunder at any
time.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
(or the Servicer on behalf of the Borrower) shall notify the Administrative
Agent of such request in writing (delivered by email, hand or facsimile) in the
form attached as Exhibit C hereto and signed by the Borrower (or the Servicer on
behalf of the Borrower) (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Notwithstanding
the foregoing, no Agent or Lender shall have any liability whatsoever to any
other Person arising from (1) except in instances of willful misconduct, the
application of such cash and other amounts to repay the Obligations in a manner
consistent with Section 5.07 or (2) the return of such cash and other amounts to
the Borrower in accordance with this Section 2.03. Each such Borrowing Request
shall be irrevocable, shall be signed by the Borrower (or the Servicer on behalf
of the Borrower) and shall specify the following information:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


28

--------------------------------------------------------------------------------





(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
There shall be not more than five (5) different Interest Periods in effect at
any time.
SECTION 2.04    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
of the applicable Borrowing. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower (or the Servicer on behalf of the
Borrower) may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrower (or the
Servicer on behalf of the Borrower) may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising


29

--------------------------------------------------------------------------------





such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.05, the Borrower (or the
Servicer on behalf of the Borrower) shall notify the Administrative Agent of
such election by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be in the form attached
as Exhibit D hereto and signed by the Borrower (or the Servicer on behalf of the
Borrower).
(c)    Each Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower (or the Servicer on behalf of the Borrower) fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if a Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower, then, so long as a Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.


30

--------------------------------------------------------------------------------





SECTION 2.06    Termination and Reduction of Commitments; Increase in
Commitments. (a) Unless previously terminated, all Commitments shall terminate
on the Maturity Date.
(b)    The Borrower may at any time terminate the Commitments without premium or
penalty but subject to Section 2.13, upon (i) the payment in full of all
outstanding Loans, together with accrued and unpaid interest thereon, (ii) the
payment in full of all accrued and unpaid fees and (iii) the payment in full of
all reimbursable expenses and other Obligations due and payable together with
accrued and unpaid interest thereon.
(c)    The Borrower may from time to time reduce the Commitments without premium
or penalty but subject to Section 2.13; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrower shall not reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.08, the Aggregate Revolving Exposure would exceed the lesser of
the Aggregate Commitments and the Borrowing Base.
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.06(b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(e)    The Borrower shall have the right to increase the Aggregate Commitments
pursuant to this clause (e) by obtaining additional Commitments, either from one
or more of the Lenders or one or more other financial lending institutions (“New
Lenders”), in an aggregate amount for all such additional Commitments following
the Effective Date not to exceed $50,000,000; provided that (i) any such request
for an increase shall be in an integral multiple $1,000,000 and not less than
$10,000,000, (ii) the Borrower and the Administrative Agent shall have approved
the identity of any New Lender, such approval not to be unreasonably withheld or
delayed, (iii) the procedures described in Section 2.06(f) have been satisfied,
(iv) each Lender shall have the right (but not the obligation) to extend up to
its Applicable Percentage (calculated as of immediately prior to the extension
of the additional Commitments) of any such additional Commitments, (v) the
Applicable Rates for such additional Commitments shall be the same as the
Applicable Rates for the then-existing Commitments, it being understood that if
the ABR Rate, Eurodollar Rate or Commitment Fee Rate of such additional
Commitments exceed the ABR Rate, Eurodollar Rate or Commitment Fee Rate,
respectively, of any existing Commitment, then the ABR Rate, Eurodollar Rate or
Commitment Fee Rate, as applicable, of such existing Commitment shall be
increased by


31

--------------------------------------------------------------------------------





an amount that eliminates such excess, (vi) if the Lenders providing such
additional Commitments receive Upfront Fees for doing so, then the Borrower
shall pay Upfront Fees to each then-existing Lender in respect of their
then-existing Commitment concurrently with the effectiveness of such additional
Commitments in an amount equal to, if positive, (A) the percentage equal to the
New Upfront Fee Per Annum less the Old Upfront Fee Per Annum, multiplied by (B)
the number of remaining years to maturity of such then-existing Lender’s
Commitment, multiplied by (C) the total existing Commitment of such
then-existing Lender, and (vii) except (1) with respect to maturity and (2) as
otherwise waived by the Administrative Agent, the terms of such additional
Commitments shall be identical to those set forth in this Agreement for the
then-existing Commitments. For purposes of this Section 2.06(e) “ABR Rate”,
“Eurodollar Rate” and “Commitment Fee Rate”, shall have the meanings assigned
thereto in the definition of “Applicable Rate”.
(f)    Any increase to the Commitments contemplated by Section 2.06(e) shall be
evidenced by an amendment to this Agreement, in form and substance satisfactory
to the Administrative Agent, pursuant to which each New Lender shall assume all
the rights and obligations of a Lender hereunder with respect to its Commitment.
Any such Amendment shall only require the written consent of the Administrative
Agent, the Borrower and the Lender(s) being added or increasing their
Commitment(s). As a condition precedent to such an increase, the Borrower shall
deliver to the Administrative Agent a certificate signed by an authorized
officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in or made pursuant to Article VI and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and (B) no Default has occurred and is continuing or shall occur
after giving effect to such increase and the application of the proceeds
thereof.
(g)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Loans in respect of the additional Commitments, when originally made, are
included in each Borrowing of outstanding Loans on a pro rata basis. The
Borrower agrees that Section 2.13 shall apply to any conversion of Eurodollar
Loans to ABR Loans reasonably required by the Administrative Agent to effect the
foregoing.
SECTION 2.07    Repayment of Loans; Evidence of Indebtedness. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable


32

--------------------------------------------------------------------------------





from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 12.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns).
SECTION 2.08    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with Section 2.08(c).
(b)    In the event of a Funding Excess, the Borrower shall immediately prepay
the Loans in an aggregate amount equal to or greater than such Funding Excess.
(c)    The Borrower (or the Servicer on behalf of the Borrower) shall notify the
Administrative Agent of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.
SECTION 2.09    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Commitments terminate. Accrued commitment fees shall be
payable on the last Business Day of each March, June, September and December and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.


33

--------------------------------------------------------------------------------





(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed. Such fees
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of commitment fees, to the
Lenders. Such fees paid shall not be refundable under any circumstances, absent
manifest error.
SECTION 2.10    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise or (ii) if
any other Event of Default has occurred and is continuing, upon the request of
the Administrative Agent or the Required Lenders, the outstanding Obligations
shall bear interest, after as well as before judgment until paid in full, at a
rate per annum equal to (A) in the case of principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.10 or (B) in the case of any other amount, 2% per
annum plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.10.
(d)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section 2.10 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times. The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.11    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


34

--------------------------------------------------------------------------------





(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing. During the pendency
of any such period, the definition of “Alternate Base Rate” shall be deemed to
exclude clause (c) thereof.
SECTION 2.12    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered,
excluding additional costs or reduction suffered due to Taxes, which shall be
governed solely and exclusively by Section 2.14.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


35

--------------------------------------------------------------------------------





(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.12 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.13    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16(b),
then, in any such event (any of the events referred to in Section 2.13(a), (b),
(c) or (d) being called a “Breakage Event”), the Borrower shall compensate each
Lender, upon such Lender’s written request, for the loss, cost and expense
attributable to such Breakage Event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) its cost of obtaining
funds for the Eurodollar Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14    Taxes. (a) Withholding of Taxes; Gross-up. Each payment by the
Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section 2.14), the applicable Recipient
receives the amount it would have received had no such withholding been made.


36

--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes or Other Taxes paid or payable by such
Recipient in connection with any Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any reasonable expenses (other than Excluded Taxes) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(d) shall be paid
within 10 days after the Recipient delivers to the Borrower a certificate
stating the amount of any Indemnified Taxes or Other Taxes so paid or payable by
such Recipient. Such certificate shall be conclusive absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(f)    Status of Recipients. (i) Any Recipient that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Recipient, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Recipient
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii) and (iii) below) shall not be
required if, in the Recipient’s judgment, such completion, execution or
submission would


37

--------------------------------------------------------------------------------





subject such Recipient to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Recipient. Upon
the reasonable request of the Borrower or the Administrative Agent, any
Recipient shall update any form or certification previously delivered pursuant
to this Section 2.14(f). If any form or certification previously delivered
pursuant to this Section 2.14(f) expires or becomes obsolete or inaccurate in
any respect with respect to a Recipient, such Recipient shall promptly (and in
any event within 10 days after such expiration, obsolescence or inaccuracy)
notify the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
(ii)    Without limiting the generality of the foregoing, any Recipient shall,
if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Recipient becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable (or any successor forms):
(A)    in the case of a Recipient that is a U.S. Person, a United States
Internal Revenue Service Form W-9 certifying that such Recipient is exempt from
U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party, (1) with respect to payments
of interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W- 8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Recipient for whom payments under this
Agreement constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit E (a “US
Tax Certificate”) to the effect that such Recipient is not (a) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Recipient), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant
forms


38

--------------------------------------------------------------------------------





prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Recipient; provided, however, that if
the Recipient is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such
Recipient may provide a US Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax, together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section
2.14(f)(iii), FATCA shall include any regulations or official interpretations
thereof.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnifying party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.14(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.14(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


39

--------------------------------------------------------------------------------





SECTION 2.15    Payments Generally; Sharing Set-Offs. (a) The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees, or of amounts payable under Section 2.12, 2.13, 2.14 or 12.03,
or otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent, except that payments pursuant to
Sections 2.09(c), 2.12, 2.13, 2.14 and 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


40

--------------------------------------------------------------------------------





(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.14(e), 2.15(c) or 12.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
SECTION 2.16    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.17    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.09(a);
(b)    the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, all affected Lenders, the
Supermajority


41

--------------------------------------------------------------------------------





Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or all affected Lenders which (i) affects such Defaulting Lender
differently than other Lenders or other affected Lenders, respectively, or (ii)
increases or extends the maturity of any Commitments of such Defaulting Lender
shall require the consent of such Defaulting Lender; and
(c)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15(b)
but excluding Section 2.16(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iii) third, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iv) fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (v) fifth,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans and (y)
made at a time when the conditions set forth in Section 7.02 are satisfied, such
payment shall be applied solely to prepay the Loans of all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans of any
Defaulting Lender in accordance with clauses (i) through (vi) above.
In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
SECTION 2.18    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, an Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference, an
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by such Agent or Lender. The provisions of
this Section 2.18 shall be and remain effective notwithstanding any


42

--------------------------------------------------------------------------------





contrary action which may have been taken by an Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.18 shall survive the termination of this Agreement.
ARTICLE III

Collection Accounts
SECTION 3.01    Collection Accounts. (a) On or before the Effective Date, each
Originator Collection Account will be subject to a fully executed Effective Date
Originator Collection Account Agreement. Within thirty (30) days after the
Effective Date (or such later date as the Administrative Agent may agree to in
its discretion), each Originator Collection Account will be subject to a fully
executed Originator Collection Account Agreement which, for the avoidance of
doubt, may be an amendment to, or amendment and restatement of, the Effective
Date Originator Collection Account Agreement in form and substance satisfactory
to the Collateral Agent. Within thirty (30) days after the Effective Date (or
such later date as the Administrative Agent may agree to in its discretion),
each Borrower Collection Account will be subject to a fully executed Borrower
Collection Account Agreement. The Borrower agrees that the Collateral Agent
shall have “control” (within the meaning of Section 9-104 of the applicable UCC)
of each Collection Account. On each Business Day, all funds credited to an
Originator Collection Account shall be transferred to a Borrower Collection
Account. The Agents hereby agree that until the occurrence of a Liquidity Event
or an Event of Default or a Funding Excess, the related Collection Bank shall be
entitled to follow the instructions of the Borrower, or the Servicer on behalf
of the Borrower, with respect to the withdrawal, transfer or payment of funds on
deposit in any Borrower Collection Account. Upon the occurrence and during the
continuance of a Liquidity Event or an Event of Default or if there is a Funding
Excess, the Collateral Agent shall have the right to (which right may be
exercised or waived in the discretion of the Collateral Agent or as directed by
the Required Lenders) deliver notices to the Collection Banks under the
Collection Account Agreements assuming exclusive dominion and control of each
Collection Account and all monies, instruments and other property from time to
time on deposit therein. At all times that exclusive dominion and control is in
effect, the Collateral Agent shall apply all funds credited to the Borrower
Collection Accounts on the previous Business Day (to the extent immediately
available) to repay the Obligations in the order of priority set forth in
Section 5.07.
(b)    Pursuant to Section 4.02(b), all existing Obligors of Transferred
Receivables shall have been instructed, and all future Obligors of Transferred
Receivables shall be instructed, to make payments in respect thereof only (i) by
check or money order mailed to one or more Lockboxes or (ii) by wire transfer
directly to a Collection Account. The Borrower (or the Servicer on the
Borrower’s behalf) has instructed all Collection Banks to deposit all items sent
to a Lockbox directly into a deposit account maintained as a Collection Account.
Schedule 3.01 lists all Collection Accounts as of the Effective Date, and such
schedule correctly identifies (1) with respect to each such Collection Bank, the
name, address and telephone number thereof, (2) with respect to each Collection
Account, the name in which such account is held and the complete account number
thereof, and (3) with respect to each Lockbox, the lockbox number and address
thereof. The Borrower (or the Servicer on the Borrower’s behalf) shall endorse,
to the extent necessary, all checks or other


43

--------------------------------------------------------------------------------





instruments received in any Lockbox so that the same can be deposited in a
Borrower Collection Account, in the form so received (with all necessary
endorsements), on the first Business Day after the date of receipt thereof. In
addition, the Borrower shall deposit or cause to be deposited into a deposit
account maintained as a Borrower Collection Account (or into a Lockbox) all
cash, checks, money orders or other proceeds of Transferred Receivables or
Collateral received by the Servicer or any delegate of Servicer other than in a
Collection Account, in the form so received (with all necessary endorsements),
not later than the close of business on the next Business Day following the date
of receipt thereof by the collections department of the Servicer or any delegate
of Servicer, and until so deposited all such items or other proceeds shall be
held in trust for the benefit of the Collateral Agent. Any Collections received
by the Servicer or any delegate of Servicer other than by its collections
department shall be forwarded to its collections department within two Business
Days after receipt thereof. The Borrower shall not make and shall not permit the
Servicer or any other Person to make any deposits into any Collection Account
except in accordance with the terms of this Agreement or any other Loan
Document.
(c)    If, for any reason, a Collection Account Agreement terminates or any
Collection Bank fails to comply with its obligations under the Collection
Account Agreement to which it is a party, then the Borrower (or the Servicer on
the Borrower’s behalf) shall promptly notify all Obligors of Transferred
Receivables who had previously been instructed to make wire payments to a
Collection Account maintained at any such Collection Bank to make all future
payments to a new Collection Account in accordance with this clause (c) of
Section 3.01. The Borrower shall not, and shall not permit the Servicer or any
Originator to, close any Collection Account unless it shall have (A) received
the prior written consent of the Agents, (B) established a new account with the
same Collection Bank, with any Approved Collection Bank, or with any other
depositary institution satisfactory to the Agents, (C) entered into an agreement
covering such new account with such Collection Bank or with such new depositary
institution substantially in the form of the predecessor Collection Account
Agreement or that is satisfactory in all respects to the Agents (whereupon, for
all purposes of this Agreement and the other Loan Documents, such new account
shall become a Collection Account, such new agreement shall become a Collection
Account Agreement and any new depositary institution shall become a Collection
Bank), and (D) taken all such action as the Agents shall reasonably require to
grant and perfect a first priority Lien in such new Collection Account to the
Collateral Agent under Section 5.01 of this Agreement. Except as permitted by
this Section 3.01, the Borrower shall not, and shall not permit the Servicer or
any Originator to, open any new Collection Account without the prior written
consent of the Agents, which consent shall not to be unreasonably withheld or
delayed.


ARTICLE IV

Servicer
SECTION 4.01    Designation of Servicer; Resignation and Removal of Servicer.
(a) The servicing, administration and collection of the Transferred Receivables
shall be conducted by Basic Energy Services, L.P., as the initial Servicer. The
Borrower hereby appoints Basic Energy Services, L.P., to such capacity. The
Borrower hereby appoints the Servicer as the attorney-in-fact


44

--------------------------------------------------------------------------------





of the Borrower in furtherance of such appointment, to take or cause to be taken
all actions that the Borrower is required to take under this Agreement (other
than payment of any amounts relating to the Loans). The Agents may, upon the
occurrence of a Servicer Default, designate any other Person to become the
Servicer under this Agreement by notice to the Servicer and the Borrower (a
“Servicer Termination Notice”) as specified in Section 4.07. Except during the
occurrence or continuance of a Servicer Default, the Servicer may, and upon
demand of the Borrower shall, assign all of its rights and obligations as
Servicer under this Agreement to any Person organized under the laws of, and
with its principal place of business in, any State of the United States or the
District of Columbia, subject to satisfaction of the following conditions: (i)
advance written notice to the Administrative Agent of not less than 60 days (in
the case of an assignment of such rights and obligations to any Person other
than a Wholly Owned Subsidiary of Parent) and 30 days (in the case of an
assignment of such rights and obligations to a Wholly Owned Subsidiary of
Parent), (ii) the prior written consent of the Administrative Agent and (iii)
field examinations reasonably related to the review of such assignment (separate
from any conducted pursuant to Section 8.13) and such other information,
certificates, documents, instruments and agreements relating to such assumption
as the Administrative Agent shall reasonably request. No such assignment shall
become effective until the successor Servicer shall have assumed the Servicer’s
responsibilities and obligations hereunder and under the other Loan Documents by
a written assumption in a form acceptable to the Agents. Except as expressly
provided in this Section 4.01, the Servicer shall not resign from the
obligations and duties imposed on it pursuant to this Agreement and the other
Loan Documents.
(b)    The Servicer may delegate its duties and responsibilities as Servicer
hereunder in respect of the Transferred Receivables. Without the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), the Servicer shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (i) any
Originator and (ii) with respect to Defaulted Receivables, outside collection
agencies in accordance with its customary practices. The Originators shall not
be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by the Borrower, other than as
set forth in clause (ii) above. If at any time the Administrative Agent shall
designate as Servicer any Person other than the existing Servicer, all duties
and responsibilities theretofore delegated by the existing Servicer to the
Originators may, at the discretion of the Administrative Agent, be terminated
forthwith on written notice given by the Administrative Agent to the Servicer,
the Borrower, and the Originators.
(c)    Notwithstanding any permitted delegation of duties by the Servicer
pursuant to the second sentence of Section 4.01(b), (i) the Servicer shall be
and remain primarily liable to the Agents for the full and prompt performance of
all duties and responsibilities of the Servicer hereunder and (ii) the Agents
shall be entitled to deal exclusively with the Borrower or the Servicer in
matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. Except as otherwise set forth in this Agreement, the
Agents shall not be required to give notice, demand or other communication to
any other Person in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished. The Servicer, at all
times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.


45

--------------------------------------------------------------------------------





SECTION 4.02    Duties of Servicer. (a) The Servicer shall collect each
Transferred Receivable, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
applicable Originator’s Credit and Collection Policy.
(b)    The Servicer will instruct or cause the applicable Originator to instruct
each Obligor to pay all Collections directly to a Collection Account, to the
extent such has not been previously instructed by any Originator or any
Affiliate thereof. In the case of any remittances received in any Collection
Account that shall have been identified, to the reasonable satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Transferred
Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described in the applicable Originator’s Credit and Collection Policy
and in accordance with this Agreement.
(d)    The Servicer may, in accordance with the applicable Originator’s Credit
and Collection Policy, extend the maturity of any Transferred Receivable or
adjust the outstanding principal balance of any Transferred Receivable as the
Servicer determines to be appropriate subject to the contractual provisions
governing such Transferred Receivable in order to maximize Collections thereof;
provided, however, that such extension or adjustment shall not alter the status
of such Transferred Receivable as a Defaulted Receivable, if applicable, or
limit the rights of the Agents or the Lenders under this Agreement.
(e)    The Servicer shall hold, as custodian, for the Borrower and the Agents
and the Lenders all records that (i) evidence or relate to the Transferred
Receivables and Related Security or (ii) are otherwise necessary or desirable to
collect the Transferred Receivables and shall, as soon as practicable upon
demand of either Agent during the occurrence of an Event of Default, deliver or
make available to such Agent all such records (other than any record that
contains confidentiality provisions (except for records as to which the related
Obligor has consented to such delivery or as to which such Agent has executed
and delivered a confidentiality agreement with the Servicer and the applicable
Originator)), at a place selected by such Agent.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
any Originator or the Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Transferred
Receivable of such Obligor (starting with the oldest such Transferred
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other obligation of such Obligor.
SECTION 4.03    Exculpation of Agents and Lenders. Anything herein to the
contrary notwithstanding, the exercise by the Agents and the Lenders of their
rights hereunder shall not release the Servicer, any Originator or the Borrower
from any of their duties or obligations with respect to any Transferred
Receivables or under the related Contracts. The Agents and the Lenders shall not
have any obligation or liability with respect to any Transferred Receivables or
related


46

--------------------------------------------------------------------------------





Contracts (except as otherwise set forth herein or in any confidentiality
agreement entered into pursuant to Section 4.02(e)).
SECTION 4.04    Reports. The Servicer shall prepare or obtain on behalf of the
Borrower and forward to the Agents all notices, requests, elections, reports,
financial statements, certificates and other documents permitted or required to
be delivered or furnished by the Borrower under this Agreement and the other
Loan Documents.
SECTION 4.05    Servicing Fee. As compensation for the performance of the
Servicer’s duties under this Agreement, the Borrower shall pay the Servicer the
Servicing Fee in arrears on the last Business Day of each month.
SECTION 4.06    Servicer Defaults. If any of the following events (each, a
“Servicer Default”) shall occur (regardless of the reason therefor) and be
continuing, then, and in any such event, the Administrative Agent may, by
delivery of notice to the Servicer and the Borrower, terminate the servicing
responsibilities of the Servicer hereunder, without demand, protest or further
notice of any kind, all of which are hereby waived by the Servicer and the
Borrower. Upon the delivery of any such notice, all authority and power of the
Servicer under this Agreement shall pass to and be vested in a successor
Servicer acting pursuant to Section 4.01; provided that notwithstanding anything
to the contrary herein, the Servicer agrees to continue to follow the procedures
set forth in Section 4.02 with respect to Collections on the Transferred
Receivables until a successor Servicer has assumed the responsibilities and
obligations of the Servicer:
(i)    the Servicer shall fail to pay any payment or deposit hereunder when and
as the same shall become due and payable, and such failure shall continue
unremedied for one Business Day;
(ii)    any representation or warranty made or deemed made by or on behalf of
the Servicer in this Agreement or any Loan Document, or in any certificate,
Borrowing Base Report or other document furnished pursuant to or in connection
with this Agreement or any Loan Document, shall prove to have been false or
misleading in any material respect when so made or deemed made, and, if capable
of being remedied, such event shall continue unremedied for two Business Days;
(iii)    the Servicer or the Borrower shall fail to deliver any Borrowing Base
Report when due pursuant to Section 8.01(k);
(iv)    the Servicer shall fail to deliver when due any of the receivables
reports (other than Borrowing Base Reports) required to be delivered pursuant to
Section 4.04 or any other report related to the Transferred Receivables as
required by the other Loan Documents, and such failure shall continue unremedied
for five Business Days after the earlier of (i) the Servicer’s knowledge of such
failure and (ii) the date on which written notice of such failure shall have
been given to the Servicer by the Administrative Agent;
(v)    the Servicer shall fail to observe or perform any other material
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other


47

--------------------------------------------------------------------------------





than those which constitute a Servicer Default under another clause of this
Section 4.06), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) the Servicer’s knowledge of such failure and (ii)
the date on which written notice of such failure shall have been given to the
Servicer by the Administrative Agent;
(vi)    with respect to the Servicer, (a) any event or condition occurs that (A)
results in any Material Indebtedness of the Servicer becoming due prior to its
scheduled maturity or that (B) enables or permits (all applicable grace periods
having expired) the holder or holders of any such Material Indebtedness or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (b) the Servicer shall
fail to pay the principal of any such Material Indebtedness at the stated final
maturity thereof; provided that this clause (vi) shall not apply to secured
Indebtedness that (x) becomes due in whole or in part as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or as a result of any other customary mandatory prepayment events, and (y) is
timely repaid as and to the extent required by the agreements governing such
Indebtedness;
(vii)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Servicer, or of a substantial
part of the assets of the Servicer under the Bankruptcy Code, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager, trustee, custodian, sequestrator, conservator or
other similar official for the Servicer or for a substantial part of the assets
of the Servicer or (iii) the winding up or liquidation of the Servicer; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(viii)    the Servicer shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (vii) above, (iii) apply for or consent to the
appointment of an administrator, administrative receiver, compulsory manager,
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Servicer or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(ix)    the Servicer shall admit in writing its inability or fail generally to
pay its debts as they become due;
(x)    the failure of the Servicer to pay one or more final judgments
aggregating in excess of $5,000,000 (to the extent not covered by insurance)
which judgments are not discharged or effectively waived or stayed for a period
of 45 days, or any action shall be


48

--------------------------------------------------------------------------------





legally taken by a judgment creditor to levy upon assets or properties of such
Originator to enforce any such judgments that individually or in the aggregate
exceed $5,000,000;
(xi)    any event shall have occurred that, alone or together with other events,
has a Material Adverse Effect with respect to the Servicer’s ability to perform
its obligations pursuant to the Loan Documents;
(xii)    a “Termination Event” or the “Termination Date” under the Receivables
Transfer Agreement shall have occurred;
(xiii)    the Servicer shall assign or purport to assign any of its obligations
hereunder without the prior written consent of the Administrative Agent;
(xiv)    a Change in Control shall occur; or
(xv)    any material provision of any Loan Document to which the Servicer is a
party shall terminate in whole or in part (except in accordance with its terms),
or shall cease to be valid, binding and enforceable in accordance with its terms
against the Servicer, or the Servicer shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any Loan
Document has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms.
SECTION 4.07    Servicer Termination. After receipt by the Servicer of a
Servicer Termination Notice, and effective on the date on which the successor
Servicer shall have assumed the Servicer’s responsibilities and obligations
hereunder and under the other Loan Documents, all authority and power of the
Servicer under this Agreement shall pass to and be vested in the successor
Servicer (a “Servicing Transfer”) designated by the Agents pursuant to Section
4.01(a); and, without limitation, the Administrative Agent is hereby authorized
and empowered (upon the failure of the Servicer to cooperate promptly) to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments upon the failure of the Servicer
to execute or deliver such documents or instruments, and to do and accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Servicing Transfer. The Servicer agrees to cooperate with the Administrative
Agent and such successor Servicer in (i) effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing hereunder and
(ii) transferring all duties and obligations of the Servicer hereunder to such
successor Servicer, including the transfer to such successor Servicer of all
authority of the Servicer to service and administer the Transferred Receivables
provided for under this Agreement, including all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in a Collection Account, or which
shall thereafter be received with respect to the Transferred Receivables, and in
assisting the successor Servicer. The Servicer shall transfer to the successor
Servicer all its electronic records relating to the Transferred Receivables and
Contracts, together with all other Records, correspondence and documents
necessary for the continued servicing and administration of the Transferred
Receivables in the manner and at such times as the successor Servicer shall
reasonably request. The Servicer shall continue to perform its servicing
obligations under this Agreement until the effective date of the Servicing
Transfer in accordance with the standard of care set forth in Section 4.02. The
predecessor Servicer shall be responsible


49

--------------------------------------------------------------------------------





for all expenses incurred in transferring the servicing duties to the successor
Servicer. Notwithstanding the foregoing, to the extent permitted by applicable
Requirements of Law, the Servicer shall be allowed to retain a copy of all
records, correspondence and documents provided to the successor Servicer in
compliance with the Servicer’s recordkeeping policies or Requirements of Law.
The Servicer agrees to turn over to the Borrower Collection Account any
Collections it receives within one Business Day of receipt. In connection with a
Servicing Transfer the applicable successor Servicer is granted a royalty free,
nonexclusive license for as long as such successor Servicer is active in such
capacity and such successor Servicer is granted permission to use all of the
Servicer’s trademarks, trade styles, trade names, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with the performance of the Servicer’s
obligations under this Agreement. Upon its appointment, a successor Servicer
shall be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to such successor Servicer.
SECTION 4.08    Servicer’s Own Funds. The Servicer shall pay its own expenses
incurred in the course of performing its services hereunder; provided that the
Servicer shall not advance any funds on behalf of the Borrower for any purpose.
ARTICLE V

Grant of Security Interest
SECTION 5.01    Borrower’s Grant of Security Interest. To secure the prompt and
complete payment, performance and observance of all Obligations, and to induce
the Agents and the Lenders to enter into this Agreement and perform the
obligations required to be performed by them hereunder in accordance with the
terms and conditions hereof, the Borrower hereby grants, assigns, conveys,
pledges, hypothecates and transfers to the Collateral Agent, for the benefit of
the Agents and the Lenders, a Lien upon and security interest in all of the
Borrower’s right, title and interest in, to and under the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, the Borrower, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”):
(a)    all Transferred Receivables and all Related Security;
(b)    the Receivables Transfer Agreement and all other Loan Documents now or
hereafter in effect relating to the contribution, sale, purchase, servicing,
processing or collection of Transferred Receivables (the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due thereunder or pursuant thereto, (ii) all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all claims of the Borrower for damages or breach with respect
thereto or for default thereunder and (iv) the right of the Borrower to amend,
waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;


50

--------------------------------------------------------------------------------





(c)    all of the following (collectively, the “Borrower Account Collateral”):
(i) the Collection Accounts and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts or such funds, (ii) all notes, certificates
of deposit and other instruments from time to time delivered to or otherwise
possessed by any Agent or Lender or any assignee or agent on behalf of any Agent
or Lender in substitution for or in addition to any of the then existing
Borrower Account Collateral, (iii) all cash and (iv) all interest, dividends,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise distributed with respect to or in exchange for
any and all of the then existing Borrower Account Collateral;
(d)    all other property relating to the Transferred Receivables and Related
Security that may from time to time hereafter be granted and pledged by the
Borrower or by any Person on its behalf whether under this Agreement or
otherwise, including any deposit with any Agent or Lender of additional funds by
the Borrower;
(e)    all other personal property of the Borrower of every kind and nature not
described above including, without limitation, all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, letter-of-credit rights, securities and all other investment property,
supporting obligations, commercial tort claims, any other contract rights or
rights to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles);
(f)    all other assets and property of the Borrower; and
(g)    to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Collateral (including proceeds that constitute
property of the types described in Sections 5.01(a) through (f)).
SECTION 5.02    Borrower’s Agreements. The Borrower hereby (a) assigns,
transfers and conveys the benefits of the representations, warranties, covenants
and agreements of the Originators made to the Borrower under the Receivables
Transfer Agreement to the Collateral Agent for the benefit of the Agents and the
Lenders hereunder and (b) acknowledges and agrees that the rights and remedies
of the Borrower under the Receivables Transfer Agreement may be enforced by the
Collateral Agent for the benefit of the Agents and the Lenders.
SECTION 5.03    Delivery of Collateral. If an Event of Default has occurred and
is continuing, all “instruments” (as defined in Article 9 of the UCC)
representing or evidencing all or any portion of the Collateral, if any, shall
be delivered to and held by or on behalf of the Collateral Agent and shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.
SECTION 5.04    Exculpation of Agents and Lenders. The Agents and the Lenders
shall not have any obligation or liability under any such Transferred
Receivables, Related Security


51

--------------------------------------------------------------------------------





or Borrower Assigned Agreements by reason of or arising out of this Agreement or
the granting herein or therein of a Lien thereon or the receipt by the Agents or
the Lenders of any payment relating thereto pursuant hereto or thereto. The
exercise by the Agents or the Lenders of their rights under this Agreement shall
not release any Originator or Loan Party from any of its respective duties or
obligations under any such Transferred Receivables, Related Security, Borrower
Assigned Agreements or other agreements. None of the Agents or the Lenders shall
be required or obligated in any manner to perform or fulfill any of the
obligations of any Originator or Loan Party under or pursuant to any such
Transferred Receivable, Related Security, Borrower Assigned Agreement or other
agreement, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any such Transferred Receivable, Related
Security, Borrower Assigned Agreement or other agreement, or to present or file
any claims, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
SECTION 5.05    Administrative Agent Appointed Attorney-in-Fact. The Borrower
hereby appoints the Administrative Agent as the attorney-in-fact of the Borrower
for the purpose of (i) maintaining or perfecting or preserving the Liens and the
ownership interest and security interest (and the priority thereof) of the
Borrower and the Collateral Agent under this Agreement and the Receivables
Transfer Agreement (including preparing, or causing to be prepared, and filing
all such financing statements, amendments to financing statements, and
continuation statements, and entering into control agreements satisfactory to
the Collateral Agent with respect to the Collection Accounts); and (ii) carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Administrative Agent’s name or in the name of the Borrower (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Originator or Loan Party on any invoice or bill of lading relating
to any of the Collateral, (d) to send verifications of Transferred Receivables
and Related Security to any Obligor, (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) to notify, or to require any Originator to notify,
Obligors to make payment directly to the Administrative Agent, and (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement in accordance with its
terms, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any


52

--------------------------------------------------------------------------------





property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Loan Party
or Originator for any act or failure to act hereunder, except to the extent
determined by the final, non- appealable judgment of a court of competent
jurisdiction to have resulted primarily from their own gross negligence or
willful misconduct. The Servicer shall cooperate with the Administrative Agent
as reasonably requested in connection with the Administrative Agent’s exercise
of its rights pursuant to this Section 5.05.
SECTION 5.06    Remedies Upon Event of Default. Upon the occurrence and during
the continuance of an Event of Default, the Borrower agrees to deliver, or cause
the delivery of, each item of Collateral to the Collateral Agent on demand.
Without limiting the generality of the foregoing, the Borrower agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Borrower, and the Borrower hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which the Borrower now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.
The Collateral Agent shall give the Loan Parties 10 days’ written notice (which
the Loan Parties agree is reasonable notice within the meaning of Section 9-611
of the UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral


53

--------------------------------------------------------------------------------





so sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, the Collateral Agent, the Administrative Agent
or any Lender may bid for or purchase, free (to the extent permitted by
applicable law) from any right of redemption, stay, valuation or appraisal on
the part of the Loan Parties (all said rights being also hereby waived and
released to the extent permitted by applicable law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Person from any Loan Party as a credit
against the Transfer Consideration, and such Person may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Loan Party therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Loan Party shall be entitled to the return of
the Collateral or any portion thereof subject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.06 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the UCC or its
equivalent in other jurisdictions.
SECTION 5.07    Application of Proceeds. After the occurrence and during the
continuance of an Event of Default or when full cash dominion is in effect
pursuant to Section 3.01, the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, and amounts to be applied from the
Collection Accounts when full cash dominion is in effect pursuant to Section
3.01 as follows:
FIRST, to the payment of all costs and expenses incurred by the Agents (in their
respective capacities as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of agents and
legal counsel, the repayment of all advances permitted and made by the Agents
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the aggregate amount (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.04 of this Agreement and (ii) with respect to which a corresponding
amount shall not in fact have been returned to the Administrative Agent by the
Borrower or made available to the Administrative Agent by any such Lender;


54

--------------------------------------------------------------------------------





THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and
FOURTH, to the Borrower and its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
SECTION 5.08    Release of Security. The Agents agree to take such actions as
are reasonably requested by the Borrower at Borrower’s expense to terminate the
Liens and security interests created by the Loan Documents when all the
Obligations (other than contingent indemnification Obligations and expense
reimbursement claims to the extent no claim therefor has been made) are paid in
full and all Commitments are terminated.
ARTICLE VI

Representations and Warranties
Each Loan Party hereby represents and warrants to the Lenders, as to itself,
that as of the Effective Date and the date of each Borrowing that:
SECTION 6.01    Organizational Status and Existence; Organizational Power and
Authority. It (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted, (c) is qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where the failure to qualify or be in good standing would
not reasonably be expected to have a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under the
Loan Documents and each other agreement or instrument contemplated thereby, in
each case to which it is or will be a party.
SECTION 6.02    UCC Matters. The state of organization of the Borrower, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Schedule 6.02. The Borrower’s
current mailing address and the current location of its place of business (if it
has only one) or its current chief executive office (if it has more than one
place of business), are disclosed in Schedule 6.02; and the Borrower has no
other places of business except those set forth in Schedule 6.02. The Borrower’s
name in which it has executed this Agreement is the exact name as it appears in
the Borrower’s organizational documents, as filed with the Borrower’s
jurisdiction of organization. The Borrower has not, during the past five


55

--------------------------------------------------------------------------------





years, been known by or used any other corporate or fictitious name, or been a
party to any merger or consolidation, or been a party to any acquisition. No
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated naming the Borrower as debtor
has been filed or is of record in any jurisdiction other than those naming the
Collateral Agent as secured party.
SECTION 6.03    Authorization; Enforceability. The consummation of the
Transactions are within its organizational powers and have been duly authorized
by all necessary organizational actions. The Loan Documents to which it is a
party have been duly executed and delivered by it and constitute a legal, valid
and binding obligation of such Loan Party, enforceable against it in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 6.04    Governmental Approvals; No Conflicts. The execution, delivery
and performance of the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) for filings necessary to perfect Liens created pursuant to the
Loan Documents and (iii) such consents or approvals the failure of which to be
obtained or made could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to it, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon it or its assets (other than a violation of or conflict
with an unenforceable transfer restriction), or give rise to a right thereunder
to require any payment to be made by any Loan Party, and (d) will not result in
the creation or imposition of any Lien on any of its assets, except Liens
created pursuant to the Loan Documents; except with respect to clauses (b) and
(c) above, for any such violation or default that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION 6.05    No Material Misstatements. (a) Any written information, report,
financial statement, exhibit or schedule (other than projections, estimates or
information of a general economic nature or general industry nature) prepared by
or on behalf of any Loan Party, the Parent and its Subsidiaries or any of their
representatives and made available by any Loan Party or its representatives to
the Agents or any Lender in connection with the Transactions or the other
transactions contemplated by the Loan Documents, when taken as a whole, was true
and correct in all material respects, as of the date such information was
furnished to the Agents or any Lender and as of the Effective Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.
(b)    The projections and estimates and information of a general economic
nature prepared by or on behalf of any Loan Party, the Parent and its
Subsidiaries or any of their representatives and made available by any Loan
Party or its representatives and that have been made available to the Agents or
any Lender in connection with the Transactions or the other transactions
contemplated by the Loan Documents (i) have been prepared in good faith based
upon assumptions


56

--------------------------------------------------------------------------------





believed by the Loan Parties to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the projections), as of
the date such projections and estimates were furnished to Agents or any Lender
and as of the Effective Date and (ii) as of the Effective Date, have not been
modified in any material respect by any Loan Parties.
SECTION 6.06    Material Adverse Effect. Since December 31, 2016, no event,
change or condition has occurred that has had, or would reasonably be expected
to have, a Material Adverse Effect.
SECTION 6.07    Litigation and Investigations. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to its knowledge, threatened against or affecting it (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
SECTION 6.08    Compliance with Laws. It is in compliance with all Requirements
of Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Transferred Receivable contravenes in any material
respect any Requirement of Law.
SECTION 6.09    Taxes. Except as is not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, each Loan Party and each
of their respective Subsidiaries, if any, has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which it has
set aside on its books adequate reserves. No Tax liens have been filed and no
claims are being asserted with respect to any such Taxes.
SECTION 6.10    ERISA. Except as would not reasonably be expected, individually
or in the aggregate to have a Material Adverse Effect or as set forth on
Schedule 6.10 (a) each of the Borrower and its ERISA Affiliates has maintained
each Plan in compliance with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder and (b) no ERISA Event
has occurred or is reasonably expected to occur. The aggregate unfunded
liabilities (determined on the basis of the assumptions and methodology utilized
by the Borrower and each of its ERISA Affiliates under GAAP) would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.11    Margin Regulations. It is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security”, as such terms are defined in Regulation U of the Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”‘). It owns no Margin Stock, and no portion of the proceeds of
the Loans made hereunder will be used, directly or indirectly, for the purpose
of purchasing or carrying any Margin Stock, for the purpose of reducing or
retiring any Indebtedness that was originally incurred to purchase or carry any
Margin Stock or for any other purpose that might cause any portion of such
proceeds to be considered a “purpose credit” within the meaning


57

--------------------------------------------------------------------------------





of Regulation T, U or X of the Board. It will not take or permit to be taken any
action that might cause any Loan Document to which it is a party to violate any
regulation of the Board.
SECTION 6.12    Use of Proceeds. The Borrower shall utilize the proceeds of the
Loans made hereunder solely for (i) the purchase of Transferred Receivables
pursuant to the Receivables Transfer Agreement, (ii) performing its other
obligations under the Receivables Transfer Agreement, (iii) paying fees and
expenses related to the Receivables Transfer Agreement and the other Loan
Documents and (iv) making distributions to the Originators by means of
dividends, distributions and intercompany loans to the Originators, in each case
only as not prohibited by and in accordance with the terms of this Agreement and
the other Loan Documents.
SECTION 6.13    Credit and Collection Policies. Each Loan Party and each
Originator has complied in all material respects with its respective Credit and
Collection Policies in regard to each Transferred Receivable and the related
Contract, and no Loan Party or Originator has made any change to its respective
Credit and Collection Policy except as permitted by Section 9.02.
SECTION 6.14    Investment Company Status. Such Loan Party is not and will not
be required to register as an “investment company” under, and as defined in, the
Investment Company Act of 1940.
SECTION 6.15    Solvency. At the time of, and after giving effect to the
consummation of the Transactions to occur on the Effective Date and at the time
of, and after giving effect to, each Borrowing, (a) the present fair value of
the assets of the Borrower is not less than the amount required to pay its debts
and other liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Borrower is not less than the amount
that will be required to pay its debts and other liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured, (c)
the Borrower does not intend to and does not believe that it will incur debts
and other liabilities, subordinated, contingent or otherwise, beyond its ability
to pay such debts and liabilities as they become absolute and matured, and (d)
the Borrower will not have unreasonably small capital for a business or
transaction in which it is engaged or is about to engage in.
SECTION 6.16    Title, Perfection and Priority. The Borrower has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
in each case free and clear of all Liens (other than those being concurrently
released). All financing statements and other documents, if any, required to be
recorded or filed in order to perfect and protect the Collateral Agent’s
security interest in the Collateral have been duly filed on or prior to the date
that this representation and warranty is being made in each filing office
necessary for such purpose, all filing fees and taxes, if any, payable in
connection with such filings have been paid in full, and the Collateral Agent
has a fully perfected first priority security interest in that Collateral of the
Borrower in which a security interest may be perfected by filing, subject to no
other Liens.
SECTION 6.17    Information Regarding Accounts. Schedule 3.01 lists all
Collection Accounts, Collection Banks and Lockboxes as of the Effective Date and
such schedule


58

--------------------------------------------------------------------------------





correctly identifies the name, address and telephone number of each depository,
the name in which the account is held and the complete account number therefor.
Each Collection Account constitutes a deposit account within the meaning of the
applicable UCC. The Borrower (or the Servicer on its behalf) has delivered to
the Agents a fully executed Collection Account Agreement pursuant to which each
Collection Bank has agreed to comply with all instructions originated by the
Collateral Agent directing the disposition of funds in the Collection Accounts
maintained at such Collection Bank without further consent by any other party.
No Collection Account is in the name of any person other than the Borrower or an
Originator, and the Borrower or the applicable Originator has not consented to
any Collection Bank following the instructions of any Person other than the
Collateral Agent. The Collateral Agent has a first priority perfected security
interest in each Collection Account, each other deposit account or securities
account of the Borrower and all Collateral on deposit therein or credited
thereto.
SECTION 6.18    Eligibility of Transferred Receivables. Each Transferred
Receivable reflected in any Borrowing Base Report as an Eligible Receivable was
an Eligible Receivable as of the date of such Borrowing Base Report.
SECTION 6.19    Limited Business Purpose. The Borrower has no Subsidiaries, and
is not engaged in any joint venture or partnership with any other Person. The
Borrower has no investments in any Person other than Permitted Investments.
There are no outstanding rights to purchase or options, warrants or similar
rights or agreements pursuant to which the Borrower may be required to issue,
sell, repurchase or redeem some or all of its Equity Interests. The Borrower has
no outstanding Indebtedness on the Effective Date.
SECTION 6.20    Separateness of the Borrower. The Borrower is operated in such a
manner that the separate corporate existence of the Borrower, on the one hand,
and Parent or any other Subsidiary of Parent, on the other hand, would not be
disregarded in the event of the bankruptcy or insolvency of Parent or such
Subsidiary and, without limiting the generality of the foregoing, is operated in
accordance with (i) the terms of its limited liability company agreement and
(ii) the assumptions set forth in each opinion letter of Andrews Kurth Kenyon
LLP (or other counsel to the Borrower approved by the Administrative Agent) with
respect to issues of substantive consolidation and true and valid sale or
contribution and absolute transfer. The Borrower acknowledges that the
Administrative Agent, the Collateral Agent and the Lenders are entering into the
Loan Documents to which they are parties in reliance upon the Borrower’s
identity as a legal entity separate from Parent or any other Subsidiary of
Parent.
SECTION 6.21    No Brokers. No broker or finder acting on behalf of any Loan
Party was employed or utilized in connection with any Loan Document or the
Transactions and no Loan Party has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
SECTION 6.22    Instructions to Obligors. All Obligors have been instructed to
make payments to a Lockbox or Collection Account, and, subject to Section 9.02,
no Obligor has been instructed to make payments to any other accounts or
lockboxes.


59

--------------------------------------------------------------------------------





SECTION 6.23    Compliance with Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions. (a) Neither any Loan Party nor any of their Subsidiaries is (i) in
violation of any Anti-Terrorism Law or (ii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(b)    Neither any Loan Party nor any of their Subsidiaries, nor, to the
knowledge of any Loan Party, any director, officer, agent, employee or other
person acting on behalf of any Loan Party or any of their Subsidiaries has taken
any action, directly or indirectly, that would result in a violation by such
persons of any applicable Anti-Corruption Law; and each Loan Party and their
Subsidiaries has instituted and maintains policies and procedures reasonably
designed to promote continued compliance therewith. Since three (3) years prior
to the Effective Date, there has been no action taken by any Loan Party or any
of their Subsidiaries or, to the knowledge of any Loan Party, any officer,
director, or employee, or any agent, representative, sales intermediary, or
other third party of any Loan Party or any of their Subsidiaries, in each case,
acting on behalf of Loan Party or any of their Subsidiaries, in violation of any
applicable Anti-Corruption Law. None of any Loan Party or any of their
Subsidiaries has been convicted of violating any Anti-Corruption Laws or
subjected to any investigation by a Governmental Authority for violation of any
applicable Anti-Corruption Laws or received any written notice, request or
citation for any actual or potential noncompliance with any of the foregoing.
(c)    None of any Loan Party or any of their Subsidiaries or any director,
officer, employee, agent, or affiliate of any Loan Party or any of their
Subsidiaries is an individual or entity (a “Sanctioned Person”) that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State or the United
Nations Security Council (collectively, “Sanctions”), or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of comprehensive Sanctions. Since three (3) years prior to the Effective
Date, none of any Loan Party or any of their Subsidiaries has knowingly engaged
in, or is now knowingly engaged in, or will engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was, or whose government is or was, the
subject of comprehensive Sanctions.
ARTICLE VII

Conditions
SECTION 7.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
(a)    Receivables Transfer Agreement. The Receivables Transfer Agreement shall
have been duly executed and delivered by the Originators and the Borrower, all
of the conditions precedent to the Initial Contribution (as defined in the
Receivables Transfer Agreement) shall have been satisfied, the Administrative
Agent (or its counsel) shall have received copies of all certificates, opinions,
including, without limitation, the opinions as to non-consolidation and “true
sale” or “true contribution”, and other documents required to be delivered
pursuant to the Receivables Transfer


60

--------------------------------------------------------------------------------





Agreement in connection with the Initial Contribution and all such certificates,
opinions and other documents shall be reasonably satisfactory to the
Administrative Agent.
(b)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and (ii) duly executed
copies of the Loan Documents and such other certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, including any promissory notes requested by a
Lender pursuant to Section 2.07(e) payable to each such requesting Lender and
its registered assigns.
(c)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Parent for the 2016 fiscal year, and (ii)
unaudited quarterly consolidated financial statements of Parent for each fiscal
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available.
(d)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, managers, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Financial Officers and
any other officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of such Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, as applicable, and (ii) a long-form good standing
certificate for such Loan Party from its jurisdiction of organization.
(e)    Opinions. The Administrative Agent shall have received on behalf of
itself and the Lenders, a written opinion of Andrews Kurth Kenyon LLP, counsel
for the Loan Parties and Originators, and such local counsel as the
Administrative Agent may reasonably request, in each case (A) dated the
Effective Date, (B) addressed to the Agents and the Lenders, (C) in form and
substance reasonably satisfactory to the Agents and (D) covering such other
matters relating to the Loan Documents and the Transactions as the Agents shall
reasonably request, and the Borrower hereby requests counsel to deliver such
opinions.
(f)    No-Default Certificate. The Administrative Agent shall have received (a)
a certificate, signed by a Financial Officer of each Loan Party, on the
Effective Date (i) stating that no Default or Event of Default has occurred and
is continuing and (ii) stating that the representations and warranties contained
in Article VI are true and correct in all material respects (without duplicating
materiality standards in such representations and warranties) as of such date
and (b) a certificate, signed by a Financial Officer of each Originator, on the
Effective Date (i) stating that no “Termination Event” or “Unmatured Termination
Event” has occurred and is continuing under


61

--------------------------------------------------------------------------------





the Receivables Transfer Agreement and (ii) stating that the representations and
warranties contained in Article III of the Receivables Transfer Agreement are
true and correct in all material respects (without duplicating materiality
standards in such representations and warranties) as of such date.
(g)    Fees and Expenses. The Lenders and the Agents shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable and documented out-of-pocket fees and
expenses of one legal counsel to the Agents), on or before the Effective Date.
(h)    Lien and Judgment Searches. The Agents shall have received the results of
recent lien and judgment searches in each of the jurisdictions where the
Borrower and the Originators are located (within the meaning of Section 9-307 of
the UCC) or in which they maintain their chief executive offices or principal
places of business, and such searches shall reveal no outstanding judgments
against the Borrower or the Originators or liens on any of the Collateral of the
Borrower or the Originators (other than liens that will be released
substantially simultaneously with the Effective Date).
(i)    Collection Account Agreements. The Agents shall have received each
Collection Account Agreement required to be provided pursuant to Article III on
the Effective Date.
(j)    Borrowing Base Report. The Agents shall have received a Borrowing Base
Report as of August 31, 2017.
(k)    Amendment to Parent Credit Agreement. The Parent Credit Agreement shall
have been amended, in form and substance satisfactory to the Agents, to permit
(i) the acquisition of the Transferred Receivables by the Borrower pursuant to
the Receivables Transfer Agreement, free and clear of the Liens under the Parent
Credit Agreement, and (ii) the Transactions under the Loan Documents.
(l)    Consent under Bank of America Lease Agreement. The Borrower shall have
delivered to the Administrative Agent a duly executed and delivered consent from
Banc of America Leasing & Capital, LLC under that certain Lease Agreement dated
as of February 28, 2006 between Banc of America Leasing & Capital, LLC and the
Servicer, consenting to the acquisition of the Transferred Receivables by the
Borrower pursuant to the Receivables Transfer Agreement, free and clear of any
restrictions in respect thereof under such Lease Agreement.
(m)    Termination of Parent ABL Credit Agreement. All principal, premium, if
any, interest, fees and other amounts due or outstanding under the Parent ABL
Credit Agreement shall have been in full, the commitments thereunder shall have
been terminated and all guarantees and Liens existing in connection therewith
shall have been discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.
(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Loan Documents or
under law or reasonably requested by either Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders, a perfected Lien on the Collateral described


62

--------------------------------------------------------------------------------





therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 9.04), shall be in proper form
for filing, registration or recordation.
The Administrative Agent shall notify the Borrower and the Lenders that the
Effective Date has occurred, and such notice shall be conclusive and binding.
SECTION 7.02    Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent such representation and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing, the Aggregate Revolving Exposure
shall not exceed the Maximum Facility Availability.
(d)    At the time of and immediately after giving effect to such Borrowing, no
Funding Excess shall exist.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.
ARTICLE VIII

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each Loan Party covenants and agrees with the Lenders, as to itself that:
SECTION 8.01    Financial Statements; Borrowing Base and Other Information. The
Borrower, or the Servicer on behalf of the Borrower, will furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) commencing with the fiscal year ending December 31, 2017, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in stockholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in


63

--------------------------------------------------------------------------------





reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) commencing with the fiscal
quarter ending September 30, 2017, a consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in stockholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(c)    within 90 days after the end of each fiscal year commencing with the
fiscal year ending December 31, 2017, a balance sheet and related statements of
profit and loss and cash flows for each Originator and the Servicer (if a Wholly
Owned Subsidiary of Parent and not an Originator) showing its financial position
as of the close of such fiscal year, in each case extracted from the unaudited
internal management reporting of Parent, and setting forth in comparative form
the corresponding figures for the prior fiscal year certified by a Financial
Officer of such Servicer or Originator, as fairly presenting, in all material
respects, the financial position and results of operations of such Servicer or
Originator, each in accordance with GAAP accounting policies of Parent as
disclosed in Parent’s financial statements for the same period, which policies
are consistent with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes); provided that the foregoing shall apply to any Originator
while and only for so long as they are an Originator;
(d)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, commencing with the fiscal quarter ending September 30,
2017, a balance sheet and related statements of profit and loss and cash flows
for each Originator and the Servicer (if a Wholly Owned Subsidiary of Parent and
not an Originator) showing its financial position as of the close of such fiscal
quarter and the then-elapsed portion of the fiscal year, in each case extracted
from the unaudited internal management reporting of Parent, and setting forth in
comparative form the corresponding figures for the corresponding period of the
prior fiscal year certified by a Financial Officer of such Servicer or
Originator, as fairly presenting, in all material respects, the financial
position and results of operations of such Servicer or Originator, each in
accordance with GAAP accounting policies of Parent as disclosed in Parent’s
financial statements for the same period, which policies are consistent with
GAAP


64

--------------------------------------------------------------------------------





(subject to normal year-end audit adjustments and the absence of footnotes);
provided that the foregoing shall apply to any Originator while and only for so
long as they are an Originator;
(e)    within 90 days after the end of each fiscal year, commencing with the
fiscal year ending December 31, 2017, a balance sheet and related statement of
profit and loss for the Borrower, showing its financial position as of the close
of such fiscal year, extracted from the unaudited internal management reporting
of Parent, and setting forth in comparative form (to the extent available for
periods ending on or prior to December 31, 2017) the corresponding figures for
the prior fiscal year certified by a Financial Officer of the Borrower fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower, in accordance with GAAP accounting policies of
Parent as disclosed in Parent’s financial statements for the same period, which
policies are consistent with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes);
(f)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, commencing with the fiscal quarter ending March 31, 2018, a
balance sheet and related statement of profit and loss for the Borrower, showing
its financial position as of the close of such fiscal quarter and the
then-elapsed portion of the fiscal year, as extracted from the unaudited
internal management reporting of Parent, and setting forth in comparative form
(to the extent available for periods ending on or prior to December 31, 2017)
the corresponding figures for the corresponding period of the prior fiscal year
certified by a Financial Officer of the Borrower, as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower, in accordance with GAAP accounting policies of Parent as disclosed in
Parent’s financial statements for the same period, which policies are consistent
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);
(g)    concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (or a
Financial Officer of the Servicer on the Borrower’s behalf) certifying that no
Default or Event of Default has occurred or, if a Default or Event of Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;
(h)    concurrently with any delivery of financial statements under paragraphs
(c) or (d) above, (i) a certificate of a Financial Officer of each Originator
certifying that no “Unmatured Termination Event” or “Termination Event” under,
and as defined in, the Receivables Transfer Agreement has occurred or, if an
Unmatured Termination Event or Termination Event has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto; provided that the foregoing shall apply to any
Originator while and only for so long as they are an Originator and (ii) a
reasonably detailed summary of all dividends and distributions by the Borrower
and all borrowings and repayments of intercompany Indebtedness made by the
Borrower during the immediately preceding full fiscal quarter;


65

--------------------------------------------------------------------------------





(i)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent or any of
its Subsidiaries with the SEC or any securities exchange, or after an initial
public offering, distributed to its stockholders generally, as applicable;
(j)    if the Parent Credit Agreement, as amended, is in effect, substantially
concurrently with the delivery of any other information required to be delivered
to the Parent Credit Agreement Lenders (or to the Administrative Agent (as
defined in the Parent Credit Agreement, as amended) for distribution to the
Parent Credit Agreement Lenders) by Section 6.01 or Section 6.02, or any
successor provisions, of the Parent Credit Agreement, as amended, a copy of such
information;
(k)    (i) as soon as reasonably practicable but in any event within 15 days
after the last day of each calendar month, a Borrowing Base Report, as of such
last day of such calendar month, and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Agents may reasonably request, and (ii) while an Enhanced Reporting
Event has occurred and is continuing, as soon as available but in any event not
later than Wednesday of each calendar week (or if any Wednesday is not a
Business Day, the next following Business Day) commencing with the first
calendar week following the occurrence of such Enhanced Reporting Event and
continuing until at least the next calendar month during which the Enhanced
Reporting Event is no longer continuing (or such earlier time as may be approved
by the Agents in their Reasonable Credit Judgment), a Borrowing Base Report, as
of the last day of the preceding week, and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Agents may reasonably request;
(l)    promptly after receipt by the Borrower, a copy of each Transfer Report
(as defined in the Receivables Transfer Agreement) and any other report
delivered by the Originators under the Receivables Transfer Agreement;
(m)    as soon as reasonably practicable after the request of the Administrative
Agent, a reasonably detailed analysis of aggregate potential set-offs with
respect to the Transferred Receivables of which a Financial Officer of any
Originator has actual knowledge; and
(n)    on each date that a Borrowing Base Report is delivered pursuant to
Section 8.01(k), a reasonably detailed analysis of the accruals related to the
unbilled Receivables substantially in the form of the analyses previously
provided to the Lenders.
SECTION 8.02    Notices of Material Events. The Borrower will furnish to the
Agents and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;


66

--------------------------------------------------------------------------------





(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against any Loan Party or any of its Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c)    any Lien, other than in favor of the Collateral Agent, is filed or
asserted against any Collateral and any Financial Officer or executive officer
of such Loan Party or other officer, or similar official thereof responsible for
the administration of the obligations of such Loan Party in respect of this
Agreement, has actual knowledge thereof;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and are occurring, would reasonably be expected
to have a Material Adverse Effect;
(e)    any material amendment of any of the Credit and Collection Policies;
(f)    any other development specific to any Loan Party that is not a matter of
general public knowledge that has had, or would reasonably be expected to have,
a Material Adverse Effect; and
(g)    any issuance by Borrower of an Originator Subordinated Note.
Each notice delivered under this Section 8.02 shall include a statement of a
Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 8.03    Compliance with Agreements and Laws. Each Loan Party will (i)
perform each of its obligations under the Loan Documents to which it is a party
and (ii) comply with all Federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and Environmental Laws and
environmental permits, except where (a) the requirement to comply therewith is
contested in good faith by appropriate proceedings or (b) the failure to so
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The Loan Parties will maintain in effect
policies and procedures reasonably designed to promote compliance by the Loan
Parties, their Subsidiaries, and their respective directors, officers,
employees, and agents with the FCPA and any other applicable Anti-Corruption
Laws, Anti-Terrorism Laws and applicable Sanctions.
SECTION 8.04    Existence; Conduct of Business. Each Loan Party will (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and (b) carry on and conduct its business in substantially
the same manner and in substantially the


67

--------------------------------------------------------------------------------





same fields of enterprise as it is presently conducted except, in each case
described in subclauses (a) or (b), where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that the
Servicer may merge or consolidate into any Wholly Owned Subsidiary of Parent
(other than SPV Holdco or the Borrower) organized under the laws of, and with
its principal place of business in, any State of the United States or the
District of Columbia (the surviving or resultant entity of which shall assume
thereby all of any such non surviving or consolidated entity’s rights, duties
and obligations hereunder and under any Loan Documents to which the Servicer is
a party) subject to satisfaction of the following conditions: (i) advance
written notice to the Agents of not less than 30 days, (ii) the prior written
consent of the Administrative Agent not to be unreasonably withheld or delayed
and (iii) field examinations reasonably related to the review of such merger or
consolidation (separate from any conducted pursuant to Section 8.13) and such
other information, certificates, documents, instruments and agreements relating
to such assumption as the Administrative Agent shall reasonably request.
SECTION 8.05    Maintenance of Assets and Properties. Each Loan Party will keep
and maintain all assets and other property material to the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty or condemnation excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
SECTION 8.06    Payment of Obligations. Each of the Borrower and the Servicer
will, and will cause its respective Subsidiaries, if any, to, pay or discharge
as the same shall become due and payable in the normal course of its business,
all of its Material Indebtedness and other material liabilities and obligations,
including material Taxes except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings or the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect or (b) it or such Subsidiary, if any, has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.
SECTION 8.07    Title. The Borrower will take all necessary action to establish
and maintain, irrevocably in Borrower (i) legal and equitable title to the
Transferred Receivables and the Borrower Collection Accounts and (ii) all of
each Originator’s right, title and interest in the Related Security associated
with the Transferred Receivables, in each case, free and clear of any Liens,
other than Liens in favor of the Collateral Agent, for the benefit of the Agents
and the Lenders (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Collateral
Agent’s security interest in the Transferred Receivables, Collection Accounts
and Related Security and such other action to perfect, protect or more fully
evidence the security interest of the Collateral Agent as the Collateral Agent
may reasonably request); provided, however, that unless and until a Default or
Event of Default has occurred and is continuing, no Loan Party shall be required
to take any actions to establish, maintain or perfect the Collateral Agent’s
security interest in the Related Security other than the filing of financing
statements under the UCC of all appropriate jurisdictions and the actions
specified elsewhere in this Agreement.
SECTION 8.08    Borrower to Maintain Perfection and Priority. In order to
evidence the interests of the Agents and the Lenders under this Agreement, the
Borrower shall, from


68

--------------------------------------------------------------------------------





time to time take such action, or execute and deliver such documents, agreements
and instruments as may be necessary or advisable to maintain and perfect, as a
first-priority interest, the Collateral Agent’s security interest in the
Transferred Receivables and all other Collateral pledged to the Collateral Agent
pursuant to the Loan Documents. The Borrower, at the request of the Collateral
Agent, shall, from time to time, prepare and present to the Collateral Agent,
upon request, for the Collateral Agent’s authorization and approval all
financing statements, amendments, continuations or initial financing statements
in lieu of continuations, or other filings necessary to continue, maintain and
perfect the Collateral Agent’s security interest in the Transferred Receivables
and all other Collateral pledged to the Collateral Agent pursuant to the Loan
Documents as a first-priority interest. The Borrower hereby authorizes the
Collateral Agent to file such financing statements under the UCC.
Notwithstanding anything else in the Loan Documents to the contrary, (i) none of
the Borrower, SPV Holdco, the Servicer or any Originator shall, prior to the
Payment Date, have any authority to file a termination, partial termination,
release, partial release or any amendment of any such financing statements that
deletes the name of a debtor or excludes Collateral, without the prior written
consent of the Collateral Agent and (ii) the Borrower shall not be required to
take any actions in compliance with the laws of any jurisdiction outside of the
United States in connection with the transfer or pledge pursuant to the Loan
Documents of any Transferred Receivables of an Obligor domiciled in such
jurisdiction.
SECTION 8.09    Deposit of Collections. Each Loan Party shall (i) deposit or
cause to be deposited promptly into a Collection Account or a Lockbox (or, in
the case of cash Collections not received in a lockbox or by wire transfer,
within one Business Day after receipt by the collections department of such Loan
Party), all Collections it may receive with respect to any Transferred
Receivable, (ii) instruct all Obligors to remit all their payments in respect of
Transferred Receivables to Lockboxes or Collection Accounts, subject to Section
9.02, and (iii) not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Collection Account cash or cash proceeds other
than Collections of Transferred Receivables. Any Collections received by any
Loan Party other than by its collections department shall be forwarded to its
collections department within two Business Days after receipt thereof.
SECTION 8.10    Use of Proceeds. The Borrower shall utilize the proceeds of the
Loans made hereunder solely for (i) the purchase of Transferred Receivables
pursuant to the Receivables Transfer Agreement, (ii) performing its other
obligations under the Receivables Transfer Agreement, (iii) paying fees and
expenses related to the Receivables Transfer Agreement and the other Loan
Documents and (iv) making distributions to the Originators by means of
dividends, distributions and intercompany loans to the Originators, in each case
only as permitted by and in accordance with the terms of this Agreement and the
other Loan Documents. The Borrower will not, directly or, to its knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Sanctioned Person,
or in any country or territory, to the extent that such funding would violate
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).


69

--------------------------------------------------------------------------------





SECTION 8.11    Books and Records. Each Loan Party will keep proper books and
records in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.
SECTION 8.12    Access to Accountants. The Borrower hereby authorizes the
Lenders and the Agents to communicate directly with its independent certified
public accountants and authorizes and shall instruct those accountants and
advisors to disclose and make available to the Lenders and the Agents any and
all reports and other financial information relating to any Loan Party
(including copies of any issued management letters) reasonably requested by the
Agents, and to discuss matters with respect to its business, financial condition
and other affairs; provided that (x) only an Agent on behalf of the Lenders may
exercise rights under this Section 8.12 and (y) excluding any such
communications during the occurrence and continuance of a Default or Event of
Default, the Agents on behalf of the Lenders may make up to two communications
in any calendar year and, if a Default or Event of Default has occurred and is
continuing, as many as the Agents reasonably determine to be appropriate (for
purposes of this proviso, a single “communication” may consist of multiple
telephone conferences and items of correspondence so long as such telephone
conferences and items of correspondence occur at or around the same period of
time).
SECTION 8.13    Audits. Each Loan Party will, from time to time during regular
business hours as requested by the Agents upon reasonable notice and at the sole
cost of such Loan Party, permit (and will cause each Originator to permit) the
Agents, their agents or representatives and third parties retained by the Agents
for purposes of field examinations and collateral monitoring services: (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Transferred Receivables,
including, without limitation, the related Contracts and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Transferred Receivables or any Person’s
performance under any of the Loan Documents or any Person’s performance under
the Contracts and, in each case, with any of the officers or employees of the
Borrower or the Servicer having knowledge of such matters; provided that,
excluding any such field examinations during the occurrence and continuance of a
Default or Event of Default, only two field examinations may be conducted during
any calendar year and, if a Default or Event of Default has occurred and is
continuing, as many as the Agents reasonably determine to be appropriate (for
purposes of this proviso, a single “field examination” may consist of multiple
examinations and visits so long as such examinations and visits occur within a
fourteen day period or such longer period reasonably necessary to complete the
related audit). The Agents shall perform such inspections together and shall
cooperate with one another to establish the scope of any audit and the timing of
such inspections. In addition to, and not in limitation of, the foregoing,
whether or not a Default or Event of Default exists, the Agents shall have the
right, exercisable at any time but on no more than two (2) occasions during any
calendar year, to verify with Obligors the validity or amount of Transferred
Receivables and Related Security, provided that, (a) such verification shall be
undertaken by a firm selected by the Agents (any such firm being referred to
herein as the “Auditor”), (b) the Auditor shall expressly agree in writing (i)
the scope and detailed verification procedures required by the Agents, (ii) the
basis of sampling the Transferred Receivables and Related Security that shall be
subject to verification procedures and (iii) that the Agents shall have full
access to the results of such verification, which


70

--------------------------------------------------------------------------------





shall be provided by the Auditor in a written form, (c) the Auditor that is then
undertaking verifications of Transferred Receivables and Related Security on
behalf of the Agents shall state to the Obligors that such verification (whether
undertaken in writing or by telephone verification) is being conducted on behalf
of the Originators, and (d) nothing contained in this Section 8.13 shall limit
or impair the verification rights of the Agents set forth in Section 5.05(d).
The Borrower and the Servicer shall cooperate fully with the Agents in an effort
to facilitate and promptly conclude any such verification process.
SECTION 8.14    Compliance with Contracts and Credit and Collection Policies.
The Borrower shall exercise any rights it may have under the Receivables
Transfer Agreement to cause each Originator to perform and comply in all
material respects with all provisions, covenants and other obligations required
to be observed by such Originator under the Contracts related to the Transferred
Receivables. The Servicer shall comply in all material respects with the
applicable Originator’s Credit and Collection Policy in regard to each
Transferred Receivable and the related Contract.
SECTION 8.15    Separateness of the Borrower. The Borrower acknowledges that the
Agents and the Lenders are entering into the Transactions in reliance upon the
Borrower’s identity as a legal entity that is separate from Parent and each of
its other Subsidiaries. Therefore, from and after the Effective Date, the
Borrower shall take all reasonable steps to maintain the Borrower’s identity as
a separate legal entity and to make it manifest to third parties that the
Borrower is an entity with assets and liabilities distinct from those of Parent
or any such Subsidiary and not a division of Parent or such Subsidiary. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, the Borrower will:
(i)    hold itself out to the public and all other persons as a legal entity
separate from the members and any other person and conduct its own business in
its own name and require that all full-time employees of the Borrower, if any,
identify themselves as such and not as employees of Parent or any such
Subsidiary;
(ii)    allocate fairly and reasonably any taxes and any overhead expenses that
are shared with an affiliate, including for shared office space and for services
performed by an employee of an affiliate;
(iii)    use separate stationery, invoices and checks bearing its own name;
(iv)    conduct all transactions with Parent and each such Subsidiary strictly
on an arm’s-length basis;
(v)    at all times have a board of managers and not less than one independent
manager who (A) (1) has prior experience as an independent director, independent
manager or independent member with at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
(2) is provided by CT Corporation, Corporation Service Company, National
Registered Agents, Inc., Wilmington Trust Company SP


71

--------------------------------------------------------------------------------





Services, Inc., Stewart Management Company, Lord Securities Corporation or, if
none of those companies is then providing professional Independent Managers,
another nationally-recognized company reasonably approved by the Administrative
Agent, in each case that is not an Affiliate of the Company and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business, (B) is not, and has not been for a period of five years
prior to his or her appointment as an independent manager of the Borrower: (1) a
stockholder (whether direct, indirect or beneficial), counterparty under a
contract for commercial services, advisor or supplier of Parent or any of its
Affiliates (the “Parent Group”). (2) a director, officer, employee, partner,
attorney or consultant of the Parent Group, (3) a person related to any person
referred to in clauses (1) or (2) above, (4) a person or other entity
Controlling or under common Control with any such stockholder, partner,
counterparty under a contract for commercial services, supplier, employee,
officer or director or (5) a trustee, conservator or receiver for any member of
the Parent Group and (C) shall not at any time serve as a trustee in bankruptcy
for the Borrower, or any member of the Parent Group (such an individual meeting
the requirements set forth above, the “Independent Manager”), and causing its
limited liability company agreement to provide that (v) no resignation or
removal of the Independent Manager shall be effective until (1) the Borrower has
provided the Administrative Agent with two business days’ prior written notice
of such resignation or removal, and (2) a successor Independent Manager is
appointed and such successor shall have accepted his or her appointment as an
Independent Manager by a written instrument, (w) at least one member of the
Borrower’s board of managers shall be an Independent Manager, (x) the Borrower’s
board of managers shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Borrower or
consent to an involuntary bankruptcy petition with respect to the Borrower
unless a unanimous vote of the Borrower’s board of managers (which vote shall
include the affirmative vote of the Independent Manager) shall approve the
taking of such action in writing prior to the taking of such action, (y) the
Borrower’s board of managers shall not vote on any matter requiring the vote of
its Independent Manager under its limited liability company agreement unless and
until the Independent Manager is then serving on the Borrower’s board of
managers and (z) the provisions requiring an Independent Manager and the
provisions described in clauses (v), (w), (x) and (y) of this paragraph (v)
cannot be amended without the prior written consent of the Administrative Agent;
(vi)    observe all organizational formalities as a distinct entity, and ensure
that all actions relating to (A) the dissolution or liquidation of the Borrower
or (B) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Borrower, are duly authorized by unanimous vote of its managers (including the
Independent Manager);
(vii)    maintain the Borrower’s books, records and bank accounts separate from
those of Parent and each other Subsidiary of Parent and otherwise in such a
manner so that such books and records are readily identifiable as its own assets
rather than assets of Parent or any such Subsidiary;


72

--------------------------------------------------------------------------------





(viii)    maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other person and not have its
assets listed on any financial statement of any other person; provided, however,
that the Borrower’s assets may be included in a consolidated financial statement
of its Affiliate; provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from such Affiliate and to indicate that the Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Borrower and (ii) such assets shall also be listed on the Borrower’s
own separate balance sheet;
(ix)    except as specifically permitted herein or in the Receivables Transfer
Agreement, not commingle its assets with assets of any other person;
(x)    pay all of the Borrower’s expenses and liabilities out of its own funds;
(xi)    except as otherwise provided herein, maintain its certificate of
formation and limited liability company agreement in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its certificate of formation and limited liability company agreement in any
respect that would impair its ability to comply with the terms or provisions of
any of the Loan Documents
(xii)    maintain its separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;
(xiii)    maintain at all times adequate capital in light of its contemplated
business operations and liabilities and refrain from making any distributions or
other payments in respect of its membership interests (including any repurchase
of membership interests or return of capital) that would cause it to have
inadequate capital; and
(xiv)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Andrews Kurth Kenyon
LLP, as counsel for the Borrower, in connection with the closing under this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.
SECTION 8.16    The Receivables Transfer Agreement. The Borrower shall maintain
the effectiveness of, and continue to perform under the Receivables Transfer
Agreement, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify the Receivables Transfer Agreement, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Transfer Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agents; provided that, the Borrower may amend the Receivables Transfer Agreement
in accordance with Section 12.02(b).


73

--------------------------------------------------------------------------------





SECTION 8.17    Further Assurances. Without limiting the foregoing, the Borrower
and the Servicer will execute and deliver, or cause to be executed and
delivered, to the Agents such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 8.08, as applicable), which may be
required by law or which the Agents may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Loan Documents, all at the expense of the Borrower and the
Servicer.
ARTICLE IX

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full, each Loan Party covenants and agrees with
the Lenders, as to itself that:
SECTION 9.01    Change in Name, Jurisdiction of Organization, Capital Structure
and Business. The Borrower shall not (i) make any changes in any of its business
objectives, purposes or operations, (ii) make any change in its capital
structure, including the issuance of any membership interests, warrants or other
securities convertible into membership interests or any revision of the terms of
its outstanding membership interests, (iii) amend, waive or modify any term or
provision of its certificate of formation or limited liability company
agreement, (iv) make any change to its name indicated on the public records of
its jurisdiction of organization or (v) change its jurisdiction of organization
except, in each case, if the Borrower has (x) given the Agents at least thirty
(30) days’ prior written notice thereof and (y) delivered to the Agents all
financing statements, instruments, opinions of counsel and documents reasonably
requested by the Agents in connection with such change, amendment, waiver or
modification. The Borrower shall not engage in any business other than as
provided in its certificate of formation, limited liability company agreement
and the Loan Documents. Without limiting the foregoing, the Borrower shall not
make an election to be treated as an association taxable as a corporation under
Section 301.7701-3(a) of the Treasury Regulations and shall not issue any
additional membership interests.
SECTION 9.02    Modifications of Transferred Receivables, Credit and Collection
Policies and Instructions to Obligors. The Borrower and the Servicer shall not,
without the prior written consent of the Agents, not to be unreasonably withheld
or delayed, (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Transferred Receivable or amend, modify or
waive any term or condition of any Contract related to the collection and
enforcement (including the manner of payment) of the Transferred Receivables,
provided that the Servicer or a delegate of Servicer may take such actions as
are permitted pursuant this Agreement and the Credit and Collection Policies (it
being understood that, after giving effect to any such action described in this
clause (i), any Transferred Receivable which constituted an Eligible Receivable
prior to such action and no longer constitutes an Eligible Receivable as a
result of such action shall no longer be included in the calculation of the
Borrowing Base set forth in the next Borrowing Base Report to be delivered
pursuant to Section 8.01(k)), or (ii) amend, modify or waive any term or


74

--------------------------------------------------------------------------------





provision of the Credit and Collection Policies in any material respect. The
Borrower and the Servicer shall not make any change in the instructions to
Obligors regarding the deposit of Collections with respect to the Transferred
Receivables, except (i) to the extent the Administrative Agent directs the
Borrower to change such instructions to Obligors or the Administrative Agent
consents in writing to such change, (ii) if the Borrower has provided the
Administrative Agent at least ten (10) days prior to the proposed effective date
thereof (x) written notice of such change and (y) in the case of a change
related to a new Lockbox or Collection Account, an executed Collection Account
Agreement related to such new Lockbox or Collection Account or (iii) to the
extent required under Section 3.01 of this Agreement or Section 9.13 of the
Receivables Transfer Agreement.
SECTION 9.03    No Commingling. The Borrower and the Servicer shall not deposit,
or permit the deposit of, any funds that do not constitute Collections of
Transferred Receivables into any Collection Account.
SECTION 9.04    Liens. (a) The Borrower will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Lien upon (including the filing of any
financing statement) or with respect to, the Collateral, or assign any right to
receive income with respect thereto other than the creation of the interests
therein in favor of the Collateral Agent provided for in any Loan Document, and
the Borrower will defend the right, title and interest of the Collateral Agent
in, to and under any of the foregoing property, against all claims of third
parties.
(b)    In addition, the Borrower shall not become a party to any agreement,
note, indenture or instrument or take any other action that would prohibit the
creation of a Lien on any of its properties or other assets in favor of the
Secured Parties as additional collateral for the Obligations, except as
otherwise not prohibited by this Agreement or any of the other Loan Documents.
SECTION 9.05    Restricted Payments, Investments and Payments of Indebtedness.
The Borrower shall not at any time (i) make loans or advances to any Person or
declare any distributions, repurchase any membership interest, return any
capital or make, or agree to make, any other payment or distribution of cash or
other property or assets in respect of the Borrower’s membership interests or
make any payments in respect of any Indebtedness to any Affiliate if at the time
of, or after giving effect to, such loan, advance, repurchase, return of
capital, other payment or distribution or payment of Indebtedness, a Funding
Excess, Default or Event of Default would exist or otherwise result therefrom,
or (ii) make any investment (other than Permitted Investments) in any other
Person.
SECTION 9.06    Sales of Membership Interests, Transferred Receivables or
Assets. The Borrower shall not sell, transfer, convey, assign or otherwise
dispose of, or assign any right to receive income in respect of, any of its
properties or other assets or any of its membership interests (whether in a
public or a private offering or otherwise), any Transferred Receivable or
Related Security or any of its rights with respect to any Collection Account or
any other deposit account in which any Collections of any Transferred Receivable
are deposited except as otherwise not prohibited by this Agreement or any of the
other Loan Documents.


75

--------------------------------------------------------------------------------





SECTION 9.07    Indebtedness. The Borrower shall not create, incur, assume or
permit to exist any Indebtedness, except (i) Indebtedness under this Agreement,
(ii) deferred taxes, (iii) endorser liability in connection with the endorsement
of negotiable instruments for deposit or collection in the ordinary course of
business, and (iv) Indebtedness owed to the Originators pursuant to Originator
Subordinated Notes, each of which shall be reasonably satisfactory to the
Administrative Agent, in respect of the Transfer Consideration of Transferred
Receivables not to exceed 10% of the outstanding principal amount of the
outstanding Transferred Receivables as of the most recent Calculation Date.
SECTION 9.08    Mergers; Subsidiaries, etc. The Borrower shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital stock of, or otherwise combine with or acquire, any
Person.
SECTION 9.09    ERISA. The Borrower shall not, and shall not cause or permit any
of its ERISA Affiliates to, cause or permit to occur an event that (i) could
reasonably be expected to result in the imposition of a material Lien on any
Collateral under Section 412 or 403 of the Code or Section 302, 303 or 4068 of
ERISA, (ii) could reasonably be expected to result in the incurrence by Borrower
of any material liabilities under Title IV of ERISA or the laws applicable to
any Foreign Pension Plan (other than (x) premium payments and contribution
obligations arising in the ordinary course of business and (y) liabilities
arising under Section 4041(b) of ERISA) or (iii) could reasonably be expected to
result in an ERISA Event, and, in each case, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
SECTION 9.10    Transactions with Affiliates. The Borrower will not sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions that are at prices
and on terms and conditions no less favorable to what could be obtained on an
arm’s-length basis from unrelated third parties; provided that the foregoing
restriction shall not apply to (a) any restricted payment or investment not
prohibited by Section 9.05, (b) the payment of reasonable fees to managers of
the Borrower who are not employees of the Borrower or any Affiliate of the
Borrower or (c) transactions contemplated by the Receivables Transfer Agreement.
SECTION 9.11    Insolvency Proceedings. The Borrower will not (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of Article X, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.
SECTION 9.12    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) the
Receivables Transfer Agreement, except for any amendment, modification or waiver
in accordance with Section


76

--------------------------------------------------------------------------------





12.02(b), (b) any agreement or instrument governing or evidencing any Material
Indebtedness, (c) any Originator Subordinated Note (other than amendments to any
schedule attached thereto indicating the amounts borrowed and repaid thereunder)
or (d) its certificate of incorporation, by-laws, operating, management, limited
liability company or partnership agreement or other organizational documents, in
each case to the extent such amendment, modification or waiver would conflict
with the provisions of this Agreement or could reasonably be expected to be
adverse in any material respect to the Lenders (in their capacities as such).
For the avoidance of doubt, with respect to the Parent and Servicer, clause (b)
above shall not prohibit or restrict the ability of the Parent and Servicer to
amend or modify its existing indebtedness or execute and deliver such documents
or instruments in connection with the incurrence by the Parent or any of its
Subsidiaries of new debt or the refinancing of existing indebtedness of the
Parent or any of its Subsidiaries otherwise permitted by the Loan Documents. In
addition, no Originator Subordinated Note shall be transferred or assigned
without the prior written consent of the Administrative Agent other than in
connection with any pledge of the Originator Subordinated Notes pursuant to the
Parent Credit Agreement and any refinancing thereof.
SECTION 9.13    Sale Characterization. The Borrower shall not make statements or
disclosures, prepare any financial statements or in any other respect account
for or treat the transactions contemplated by the Receivables Transfer Agreement
(including for accounting, tax and reporting purposes) in any manner other than
(i) with respect to each sale of each Transferred Receivable, the Related
Security related thereto and the Collections thereof effected pursuant to the
Receivables Transfer Agreement, as a true sale or contribution and absolute
assignment of the title to and sole record and beneficial ownership interest of
such Transferred Receivable, the Related Security related thereto and the
Collections thereof to the Borrower, or (ii) solely for accounting purposes, as
otherwise required by GAAP (it being understood that the Borrower shall continue
to treat the transactions contemplated by the Receivables Transfer Agreement as
described in the foregoing clause (i) for all legal purposes notwithstanding any
such accounting standards).
SECTION 9.14    Governance Provisions. The Borrower shall not modify the terms
of any policy or resolutions of its board of managers if such modification could
reasonably be expected to have or result in a Material Adverse Effect.
SECTION 9.15    Additional Members of Borrower. The Borrower shall not admit any
additional member without the prior written consent of the Administrative Agent.
SECTION 9.16    Termination Date Determination. The Borrower will not designate
the Termination Date (as defined in the Receivables Transfer Agreement) or send
any written notice to any Originator in respect thereof, without the prior
written consent of the Agents, except with respect to the occurrence of the
Termination Date arising pursuant to Section 7.01(f) or (g) of the Receivables
Transfer Agreement.
ARTICLE X

Events of Default


77

--------------------------------------------------------------------------------





SECTION 10.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise and, in each case of any required
prepayment due to a Funding Excess, such failure shall continue unremedied for
one Business Day;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in this Agreement or any Loan Document, or in any certificate,
Borrowing Base Report or other document furnished pursuant to or in connection
with this Agreement or any Loan Document, shall prove to have been false or
misleading in any material respect when made or deemed made, and, except with
respect to representations or warranties made in connection with a deemed
Borrowing pursuant to Section 2.03, if capable of being remedied, such event
shall continue unremedied for two Business Days;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.01(k), 8.02(a), 8.04(a), 8.09, 8.10 or in
Article IX; provided that solely in the case of Section 8.09 such failure shall
continue unremedied for three Business Days;
(e)    any Loan Party shall fail to observe or perform any other material
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another clause of
this Article X), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) such Loan Party’s actual knowledge of such failure
and (ii) the date on which written notice of such failure shall have been given
to the Borrower by the Administrative Agent;
(f)    with respect to any Loan Party, Parent or any Subsidiary of Parent (i)
any event or condition occurs that (A) results in any Material Indebtedness of
any Loan Party, Parent or any Subsidiary of Parent becoming due prior to its
scheduled maturity or that (B) enables or permits (all applicable grace periods
having expired) the holder or holders of any such Material Indebtedness or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) any Loan Party,
Parent or any Subsidiary of Parent shall fail to pay the principal of any such
Material Indebtedness at the stated final maturity thereof; provided that this
clause (f) shall not apply to secured Indebtedness that (x) becomes due in whole
or in part as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or as a result of any other customary
mandatory prepayment events, and (y) is timely repaid as and to the extent
required by the agreements governing such Indebtedness;


78

--------------------------------------------------------------------------------





(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, Parent or any of its
other Subsidiaries, or of a substantial part of the assets of the Borrower,
Parent or any Subsidiary of Parent under the Bankruptcy Code, or any other
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
liquidator, receiver, administrator, administrative receiver, compulsory
manager, trustee, custodian, sequestrator, conservator or other similar official
for the Borrower, Parent or any of its other Subsidiaries or for a substantial
part of the assets of Parent or any of Parent’s Subsidiaries or (iii) the
winding up or liquidation of the Borrower, Parent or any of its other
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(h)    the Borrower, Parent or any of its other Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under the Bankruptcy Code, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in clause (g)
above, (ii) apply for or consent to the appointment of an administrator,
administrative receiver, compulsory manager, receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, Parent or any of
its other Subsidiaries or for a substantial part of the assets of the Borrower,
Parent or any of its other Subsidiaries, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, or (vi) take any action
for the purpose of effecting any of the foregoing;
(i)    the Borrower, Parent or any other Subsidiary of Parent shall admit in
writing its inability or fail generally to pay its debts as they become due;
(j)    the failure of Parent or any Subsidiary other than Borrower to pay one or
more final judgments aggregating in excess of $5,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Parent or any Subsidiary
other than Borrower to enforce any such judgment;
(k)    (i) the failure of the Borrower to pay one or more final judgments for
the payment of money in an aggregate amount in excess of $50,000 which judgments
are not discharged or effectively waived or stayed for a period of 30 days, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower to enforce any such judgment or (ii) the failure of
the Borrower to discharge within 30 days one or more non-monetary judgments or
orders which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;


79

--------------------------------------------------------------------------------





(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any of the Transferred Receivables or
the Related Security or the PBGC shall file notice of a Lien pursuant to Section
4068 of ERISA with regard to any of the Transferred Receivables or the Related
Security and any such Lien shall not have been released within seven days after
the date of such filing;
(n)    any event shall have occurred that, alone or together with other events,
has a Material Adverse Effect;
(o)    (i) the Borrower shall cease for any reason to have a valid and perfected
first-priority ownership interest in the Transferred Receivables, the Related
Security relating thereto and the Collections thereof, and proceeds of the
foregoing, or (ii) the Collateral Agent shall cease for any reason to have a
valid and perfected first priority security interest in the Collateral;
(p)    a Change in Control shall occur;
(q)    as of any Calculation Date:
(i)    the average Default Ratio for the most recent three Calculation Dates
shall exceed 2.50%;
(ii)    the average Dilution Ratio for the most recent three Calculation Dates
shall exceed 4.75%; or
(iii)    the average Delinquency Ratio for the most recent three Calculation
Dates shall exceed 5.00%;
(r)    any material provision of any Loan Document shall terminate in whole or
in part (except in accordance with its terms), or shall cease to be valid,
binding and enforceable in accordance with its terms against such Loan Party, or
any Loan Party shall assert in writing, or engage in any action or inaction
based on any such assertion, that any provision of any Loan Document has ceased
to be or otherwise is not valid, binding and enforceable in accordance with its
terms;
(s)    a “Termination Event” or the “Termination Date” under the Receivables
Transfer Agreement shall have occurred; or
(t)    a Servicer Default shall have occurred.
then, and in every such event (other than an event described in clause (g), (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the


80

--------------------------------------------------------------------------------





following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g), (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE XI

The Agents
SECTION 11.01    The Administrative Agent and the Collateral Agent. Each of the
Lenders hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent its agent and authorizes each such Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement.
The banks serving as Administrative Agent and Collateral Agent hereunder shall
have the same rights and powers in their capacity as Lenders as any other Lender
and may exercise the same as though they were not Agents, and such banks and
their Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with Parent, any of its Subsidiaries or other Affiliate
thereof as if they were not Agents hereunder. Each Loan Party and each Lender
hereby acknowledges and agrees that the Agents and/or their Affiliates from time
to time may hold investments in, make other loans to or have other relationships
with any of the Loan Parties and their respective Affiliates. The Agents and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and the Agents have no obligation to disclose
any of such interests to any Borrower, any other Loan Party or any of their
respective Affiliates.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any


81

--------------------------------------------------------------------------------





discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall either Agent be liable for the failure to disclose, any
information relating to Parent or any of its Subsidiaries that is communicated
to or obtained by the banks serving as Administrative Agent and Collateral Agent
or any of their Affiliates in any capacity. Neither Agent shall be liable for
any action taken or not taken by such Agent with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02) or in
the absence of its own gross negligence or willful misconduct. Neither Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by any Loan Party or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article VII or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a


82

--------------------------------------------------------------------------------





bank with an office in the borough of Manhattan or an Affiliate of any such
bank. Upon the acceptance of its appointment as Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. If no successor Agent has
been appointed pursuant to the foregoing provisions of this paragraph by the
30th day after the date of notice of resignation was given, the resigning
Agent’s resignation shall nevertheless become effective and the Required Lenders
shall thereafter perform all the duties of the resigning Agent hereunder and
under the other Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent. The retiring Collateral Agent shall promptly transfer
all property held by it as Collateral Agent to the successor Collateral Agent,
provided all sums owing to the Collateral Agent hereunder have been paid. The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Agents; (b) the Agents (i) make no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Agents and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Anything herein to the contrary notwithstanding, none of the Bookrunners or Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under


83

--------------------------------------------------------------------------------





this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.
ARTICLE XII

Miscellaneous
SECTION 12.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by email (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, at:
Basic Energy Receivables, LLC
801 Cherry Street, Suite 2100
Fort Worth, TX 76102
Attention: T.M. “Roe” Patterson
Facsimile No.: (432) 620-5501
Email: Roe.Patterson@basicenergyservices.com


with a copy to:


Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, TX 77002
Attention: Tammy Brennig
Facsimile No. (713) 220-4285
Email: Tammy.Brennig@andrewskurth.com


(ii)    if to the Servicer or Parent, at:
Basic Energy Services, Inc.
801 Cherry Street, Suite 2100
Fort Worth, TX 76102
Attention: T.M. “Roe” Patterson
Facsimile No.: (432) 620-5501
Email: Roe.Patterson@basicenergyservices.com


with a copy to:


Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, TX 77002
Attention: Tammy Brennig


84

--------------------------------------------------------------------------------





Facsimile No. (713) 220-4285
Email: Tammy.Brennig@andrewskurth.com




(iii)    if to the Administrative Agent or Collateral Agent, at:
UBS AG, Stamford Branch
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Agency Group
Facsimile No.: (203) 719-3888
Email: Agency-UBSAmericas@ubs.com


with a copy to:


Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attention: William D. Brewer
Facsimile: (212) 294-4700
Email: WBrewer@Winston.com


(iv)
if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business


85

--------------------------------------------------------------------------------





day for the recipient, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS
AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agents or any of their Related Parties (collectively, the “Agent Parties”) have
any liability to the Borrower or any other Loan Parties, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or any Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any other Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower, Parent or their respective
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower Parent or their respective securities for purposes of foreign,
United States Federal and state securities laws; provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.12; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document


86

--------------------------------------------------------------------------------





contains material non-public information: (A) the Loan Documents, (B) any
notification of changes in the terms of this Agreement, and (C) all information
delivered pursuant to Section 8.01 (a), (b), (c), (d), (e), (f) and (g).
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of foreign, United
States Federal or state securities laws.
(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 12.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Collateral Agent or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 12.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, the Collateral Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Other than as expressly provided in Section 2.06(e) and (f), with respect
to additional commitments, or Section 12.22, with respect to the addition or
termination of Originators, neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce or forgive the principal amount of any Loan
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone any final maturity of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.15(b) or 5.07 in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (v) change, modify or affect the definition of
Borrowing Base if the effect


87

--------------------------------------------------------------------------------





thereof would be to make more credit available, without the written consent of
the Supermajority Lenders, (vi) change any of the provisions of this Section
12.02 or the definition of “Required Lenders” or “Supermajority Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, or (vii) release more than 10% of the Collateral, as calculated at
the time of such release, without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
without the prior written consent of the Administrative Agent or the Collateral
Agent as the case may be; provided, further, that the Receivables Transfer
Agreement cannot be amended without the consent of the Supermajority Lenders and
the Administrative Agent; provided, however, that, any Loan Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the Borrower and the Administrative Agent (without
the consent of any Lender) solely to cure any defect, error or omission of a
technical or immaterial nature.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “the Supermajority Lenders”, “each Lender” or “each
Lender affected thereby”, the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 12.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.12 and 2.14, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.13 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.
SECTION 12.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and the
Collateral Agent and one counsel in each jurisdiction where Collateral is
located, in connection with the syndication and distribution (including, without
limitation, via the internet or through a Platform) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or their Affiliates,
including the fees, charges


88

--------------------------------------------------------------------------------





and disbursements of one counsel and one counsel in each jurisdiction where
Collateral is located for the Administrative Agent, the Collateral Agent, any
Lender or their Affiliates, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section 12.03, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans. Expenses being
reimbursed by the Borrower under this Section 12.03 include, without limiting
the generality of the foregoing, costs and expenses incurred in connection with:
(A)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Agents or the reasonable internally
allocated fees for each Person employed by the Agents pursuant to Section 8.12
with respect to each field examination, together with the reasonable fees and
expenses associated with collateral monitoring services performed by third
parties retained by the Agents; provided that, absent the existence of an Event
of Default, no more than two field examinations may be conducted in any calendar
year;
(B)    taxes, fees and other charges for (1) lien and title searches and (2)
filing financing statements and continuations, and other actions to perfect,
protect and continue the Collateral Agent’s Liens;
(C)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(D)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lockboxes, and costs and
expenses of preserving and protecting the Collateral.
(b)    The Borrower shall indemnify the Administrative Agent, the Collateral
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) the failure of the Borrower to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant to
Section 2.14, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or any Loan
Party, or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, are determined by a final, non- appealable judgment of a court of


89

--------------------------------------------------------------------------------





competent jurisdiction to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee, (2) the material breach of any such
Indemnitee’s obligations under the Loan Documents and (3) any claim, litigation,
investigation or proceeding that does not include an act or omission of the
Borrower or any of its Affiliates and that is brought by one Indemnitee against
any other Indemnitee (other than any of the foregoing brought against an
Indemnitee in its capacity as an Agent) (with respect to any of (i), (ii) or
(iii) above, any payments made by the Borrower to any Indemnitee in respect of
the indemnification provisions hereunder will be reimbursed to Borrower promptly
following any such determination).
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section 12.03, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent or
the Collateral Agent in its capacity as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.
SECTION 12.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.04 and (iii) no assignments may be
made to the Borrower or its Affiliates. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 12.04) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement


90

--------------------------------------------------------------------------------





(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
(unless such Person’s short term credit rating from S&P or Moody’s has dropped
from an original level of A-1 or P-1, respectively, or higher (independent of
outlook), to a rating below such level), (ii) if an Event of Default has
occurred and is continuing and (iii) in connection with the primary syndication
of the Loans and Commitments to Persons identified by the Administrative Agent
to the Borrower and approved by the Borrower on or prior to the date hereof; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    no assignee shall be a natural person; and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms and certificates specified in Section 2.14(f), each completed in respect
of the assignee.
For the purposes of this Section 12.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the


91

--------------------------------------------------------------------------------





ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 12.04, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 12.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 12.04.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Agents and
Affiliates of the Agents and, solely with respect to information pertaining to
its own Commitments and Loans, any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
12.04 and any written consent to such assignment required by paragraph (b) of
this Section 12.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b), 2.14
or 2.15(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


92

--------------------------------------------------------------------------------





(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) or (iii) of the first proviso to Section 12.02(b)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the
requirements and limitations therein, including the requirements under Section
2.14(f) (it being understood that the documentation required under Section
2.14(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 12.04; provided that such Participant (A) agrees
to be subject to the provisions of Sections 2.15 and 2.16 as if it were an
assignee under paragraph (b) of this Section 12.04; and (B) shall not be
entitled to receive any greater payment under Sections 2.12 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.15(b) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non- fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


93

--------------------------------------------------------------------------------





(e)    Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
12.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 12.12.
SECTION 12.05    Survival. All covenants, agreements, representations and
warranties made by each of the Loan Parties in the Loan Documents to which they
are a party and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14, 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 12.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Collateral Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 7.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 12.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


94

--------------------------------------------------------------------------------





SECTION 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon receipt of prior written consent from the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall promptly notify the
Borrower of such set-off or application; provided that any failure to give or
any delay in giving such notice shall not affect the validity of any such
set-off or application under this Section 12.08. The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 12.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to Federal laws applicable to national
banks.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in the borough of Manhattan in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agents or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 12.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 12.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 12.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


95

--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.10.
SECTION 12.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 12.12    Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors and any numbering, administration
or settlement service providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), agree to be
similarly bound, (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by Requirement of Laws or
by any subpoena or similar legal process (provided that notice of such
requirement or order shall be promptly furnished to the applicable Loan Party
unless such notice is legally prohibited), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.12 or
(ii) becomes available to any Agent or Lender on a non-confidential basis from a
source other than the Borrower or (i) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization. For the purposes of this Section 12.12, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


96

--------------------------------------------------------------------------------





SECTION 12.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.
SECTION 12.14    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Act.
SECTION 12.15    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Collateral Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law, can be perfected only by
possession. Should any Lender (other than the Collateral Agent) obtain
possession of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
SECTION 12.16    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
SECTION 12.17    Performance Guaranty. (a) Parent hereby unconditionally and
irrevocably undertakes and agrees with and for the benefit of the Borrower and
the Agents to cause the due and punctual performance by each Originator and each
Affiliate of Parent acting as the Servicer or a delegate of Servicer (each, a
“Basic Entity” and, collectively, the “Basic Entities”) of (i) all of the
obligations of the Servicer under the Loan Documents and (ii) all of the
obligations of the Originators under Sections 2.04 and 8.01 of the Receivables
Transfer Agreement (such obligations in clauses (i) and (ii) being the
“Guaranteed Obligations”); provided, that the foregoing unconditional
undertaking of Parent is not intended to, and shall not, constitute a guarantee
of the collectibility or payment of the Transferred Receivables, or the payment
or performance of any


97

--------------------------------------------------------------------------------





obligations (including the Loans) of the Borrower or the Originators other than
the Guaranteed Obligations. In the event that any Basic Entity shall fail in any
manner whatsoever to perform any of its Guaranteed Obligations when the same
shall be required to be performed under any Loan Document, then Parent will
itself duly and punctually perform, or cause to be duly and punctually
performed, such Guaranteed Obligations, and it shall not be a condition to the
accrual of the obligation of Parent hereunder to perform any Guaranteed
Obligation (or to cause the same to be performed) that the Borrower or either
Agent, as applicable, shall have first made any request of or demand upon or
given any notice to Parent or to any Basic Entity or their respective successors
or assigns, or have instituted any action or proceeding against Parent or any
Basic Entity or their respective successors or assigns in respect thereof.
(b)    Parent undertakes that the Guaranteed Obligations will be performed in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order applicable to the Borrower now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Borrower or the
Agents with respect thereto. The obligations of Parent under this Section 12.17
are independent of the Guaranteed Obligations, and a separate action or actions
may be brought and prosecuted against Parent to enforce this Section 12.17,
irrespective of whether any action is brought against any Basic Entity or
whether any Basic Entity is joined in any such action or actions. The liability
of Parent under this Section 12.17 shall be absolute and unconditional
irrespective of:
(i)    any lack of validity or enforceability of any Loan Document;
(ii)    any change in any term of, all or any of the Guaranteed Obligations, or
any other amendment or waiver of or any consent to departure from any Loan
Document;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the Guaranteed Obligations;
(iv)    any change, restructuring or termination of the corporate structure or
existence of any Basic Entity or any of its subsidiaries;
(v)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Basic Entity; or
(vi)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, a guarantor of surety.
(c)    Parent represents and warrants to the Lenders that as of the Effective
Date and the date of each Borrowing:
(i)    The execution, delivery and performance of Parent’s obligations under
this Section 12.17 are within its organizational powers and have been duly
authorized by all necessary organizational actions. This Agreement has been duly
executed and delivered by Parent and constitute a legal, valid and binding
obligation, enforceable against Parent in


98

--------------------------------------------------------------------------------





accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(ii)    The execution, delivery and performance of this Agreement by Parent (a)
does not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any Requirement
of Law applicable to Parent, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon Parent or its assets
(other than a violation of or conflict with an unenforceable transfer
restriction), or give rise to a right thereunder to require any payment to be
made by Parent, and (d) will not result in the creation or imposition of any
Lien on any asset of Parent, except Liens created pursuant to the Loan
Documents; except with respect to clauses (a), (b) and (c) above, for any such
violation or default that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
SECTION 12.18    No Bankruptcy Petition. The Servicer covenants and agrees that,
prior to the date that is one year and one day following the later of (x) the
Payment Date and (y) the Collection Date, it will not institute against, or join
any other Person in instituting against, the Borrower any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings.
SECTION 12.19    Releases. On the Termination Date, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Agents, the Lenders and each Loan Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Borrower. At the sole expense
of the Borrower following any such termination, the Collateral Agent shall
deliver to the Borrower any Collateral held by the Collateral Agent hereunder,
and execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination.
SECTION 12.20    Addition or Removal of Originators. Any changes in the terms of
this Agreement contemplated by Section 9.12(f) or 9.13(b)(v) of the Receivables
Transfer Agreement shall be evidenced by an amendment to this Agreement, in form
and substance satisfactory to the Agents; provided that (a) any such change in
the terms of this Agreement be set and calculated consistent with such
methodology as was utilized prior to the addition or removal of an Originator
(as applicable), as determined by the Agents in the exercise of their Reasonable
Credit Judgment, (b) unless otherwise waived in accordance with Section
12.02(b), such terms shall not directly or indirectly increase the Advance Rate,
weaken eligibility criteria (including adding new categories of eligible assets
or eliminating any category of the reserves), or change the definition of
Borrowing Base in any manner that has the effect of weakening or eliminating any
applicable eligibility criteria or increasing the amounts available to be
borrowed hereunder (without giving effect to the additional Transferred
Receivables of such additional Originator) and (c) the definition of Eligible
Receivables for Transferred Receivables created by Originators that exist prior
to the change contemplated by Section 9.12(f), or remain after the change
contemplated by Section 9.13(b)(v), of the Receivables Transfer Agreement (as
applicable) shall not be amended, modified or


99

--------------------------------------------------------------------------------





supplemented in connection with any such changes in the terms of this Agreement
contemplated by Section 9.12(f) or 9.13(b)(v) of the Receivables Transfer
Agreement.
SECTION 12.21    No Advisory or Fiduciary Responsibility. Each Agent, each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their Affiliates. Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
equityholders or its Affiliates, on the other. The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between Lenders, on the one hand, and the Loan Parties,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, its equityholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
equityholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, equityholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.
SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of


100

--------------------------------------------------------------------------------





ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of an EEA Resolution Authority.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




Basic Energy Receivables, LLC




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary


Basic Energy Services, L.P.


By: Basic Energy Services GP, LLC, its General Partner


By: Basic Energy Services, Inc., its Sole Member




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary


Basic Energy Services, Inc.




By: /s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary


UBS AG, Stamford Branch individually and as Administrative Agent and Collateral
Agent




By: /s/Craig Pearson    
Name: Craig Pearson
Title: Associate Director, Banking Product Services, US






By: /s/Darlene Arias    
Name: Darlene Arias
Title: Director









AmericasActive:11200105.2
SCHEDULE 1.01-1


COMMITMENT SCHEDULE
Lender
Commitment
UBS AG, Stamford Branch
$100,000,000
 
 
 
 
 
 
 
 
 
 
Total
$100,000,000





SCHEDULE 1.01-2


Credit and Collection Policies


exh101dvimage1.jpg [exh101dvimage1.jpg]exh101dvimage2.jpg
[exh101dvimage2.jpg]exh101dvimage3.jpg [exh101dvimage3.jpg]exh101dvimage4.jpg
[exh101dvimage4.jpg]exh101dvimage5.jpg [exh101dvimage5.jpg]exh101dvimage6.jpg
[exh101dvimage6.jpg]exh101dvimage7.jpg [exh101dvimage7.jpg]exh101dvimage8.jpg
[exh101dvimage8.jpg]exh101dvimage9.jpg [exh101dvimage9.jpg]exh101dvimage10.jpg
[exh101dvimage10.jpg]exh101dvimage11.jpg
[exh101dvimage11.jpg]exh101dvimage12.jpg
[exh101dvimage12.jpg]exh101dvimage13.jpg
[exh101dvimage13.jpg]exh101dvimage14.jpg
[exh101dvimage14.jpg]exh101dvimage15.jpg
[exh101dvimage15.jpg]exh101dvimage16.jpg
[exh101dvimage16.jpg]exh101dvimage17.jpg
[exh101dvimage17.jpg]exh101dvimage18.jpg
[exh101dvimage18.jpg]exh101dvimage19.jpg
[exh101dvimage19.jpg]exh101dvimage20.jpg
[exh101dvimage20.jpg]exh101dvimage21.jpg
[exh101dvimage21.jpg]exh101dvimage22.jpg
[exh101dvimage22.jpg]exh101dvimage23.jpg
[exh101dvimage23.jpg]exh101dvimage24.jpg
[exh101dvimage24.jpg]exh101dvimage25.jpg
[exh101dvimage25.jpg]exh101dvimage26.jpg
[exh101dvimage26.jpg]exh101dvimage27.jpg
[exh101dvimage27.jpg]exh101dvimage28.jpg
[exh101dvimage28.jpg]exh101dvimage29.jpg
[exh101dvimage29.jpg]exh101dvimage30.jpg
[exh101dvimage30.jpg]exh101dvimage31.jpg
[exh101dvimage31.jpg]exh101dvimage32.jpg
[exh101dvimage32.jpg]exh101dvimage33.jpg
[exh101dvimage33.jpg]exh101dvimage34.jpg [exh101dvimage34.jpg]


exh101dvimage35.jpg [exh101dvimage35.jpg]exh101dvimage36.jpg
[exh101dvimage36.jpg]exh101dvimage37.jpg
[exh101dvimage37.jpg]exh101dvimage38.jpg
[exh101dvimage38.jpg]exh101dvimage39.jpg
[exh101dvimage39.jpg]exh101dvimage40.jpg
[exh101dvimage40.jpg]exh101dvimage41.jpg
[exh101dvimage41.jpg]exh101dvimage42.jpg
[exh101dvimage42.jpg]exh101dvimage43.jpg
[exh101dvimage43.jpg]exh101dvimage44.jpg
[exh101dvimage44.jpg]exh101dvimage45.jpg
[exh101dvimage45.jpg]exh101dvimage46.jpg
[exh101dvimage46.jpg]exh101dvimage47.jpg
[exh101dvimage47.jpg]exh101dvimage48.jpg
[exh101dvimage48.jpg]exh101dvimage49.jpg
[exh101dvimage49.jpg]exh101dvimage50.jpg [exh101dvimage50.jpg]


SCHEDULE 3.01


Collection Accounts, Collection Banks and Lockboxes




SCHEDULE 6.02


UCC Matters




Company Name
Jurisdiction of Organization
Organizational ID #
Federal Tax ID # (FEIN)
Address and Location of Business
Basic Energy Receivables, LLC
Delaware
6551811
75-2441819
801 Cherry Street, Suite 2100,
Fort Worth, TX 76102







SCHEDULE 6.07


Disclosed Matters




None.


SCHEDULE 6.10


ERISA




None.



AmericasActive:11033320.2
EXHIBIT A


FORM OF
ASSIGNMENT AND ASSUMPTION


Reference is made to the Credit and Security Agreement dated as of
[______________], 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among BASIC ENERGY RECEIVABLES, LLC,
a Delaware limited liability company (the “Borrower”), BASIC ENERGY SERVICES,
L.P., a Delaware limited partnership, as initial Servicer, BASIC ENERGY
SERVICES, INC., a Delaware corporation (“Parent”), the Lenders party thereto,
and UBS AG, STAMFORD BRANCH (“UBS”), as administrative agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent” and, together with UBS in its capacity as Administrative
Agent, collectively, the “Agent”) for the Lenders. Capitalized terms used herein
and not otherwise defined herein have the meanings specified in the Credit
Agreement. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption (the “Assignment and Assumption”) as if set
forth herein in full.
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 12.04(b)(iv) of the Credit Agreement), the interests set forth below
(the “Assigned Interest”) in the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents, including, without limitation,
the amounts and percentages set forth below of (i) the Commitments of the
Assignor on the Effective Date and (ii) the Loans owing to the Assignor which
are outstanding on the Effective Date. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement.
2. This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) all applicable forms and certificates referred to in Section
2.14(f) of the Credit Agreement, each duly completed and executed by such
Assignee, (ii) if the Assignee is not already a Lender under the Credit
Agreement, a completed Administrative Questionnaire and (iii) unless waived or
reduced in the sole discretion of the Administrative Agent, a processing and
recordation fee of $3,500.
3. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor (“Assignor”):
Legal Name of Assignee (“Assignee”):
Assignee’s Address for Notices:




Effective Date of Assignment (“Effective Date”):
Commitments Assigned
Principal Amount Assigned
Percentage of Loans/Commitments Assigned (set forth, to at least 8 decimals, as
a percentage of the aggregate Loans and Commitments of all Lenders)
 
$
%
 
$
%







[Remainder of Page Intentionally Left Blank]





The terms set forth above are
hereby agreed to:
_________________, as Assignor,
by: ___________________________
      Name:
      Title:


_________________, as Assignee,
by: ___________________________
      Name:
      Title:








Accepted:






UBS AG, STAMFORD BRANCH, as Administrative Agent,
 
by:
 
 
 
ARTICLE XIIIName:
 
ARTICLE XIVTitle:



 
 
 
ARTICLE XVName:
 
ARTICLE XVITitle:





[BASIC ENERGY RECEIVABLES, LLC],
 
by:
 
 
 
ARTICLE XVIIName:
 
ARTICLE XVIIITitle: ]










ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
(f)    1. Representations and Warranties.
(g)    1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, Parent, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower and Parent, any of their Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.
(h)    1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is not already a Lender under the Credit Agreement,
it agrees to deliver to the Administrative Agent a completed Administrative
Questionnaire, and (vi)  it has delivered any documentation required to be
delivered by it pursuant to Section 2.14(f) of the Credit Agreement, duly
completed and executed by such Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.
(i)    2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
(j)    3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with, and governed by, the law
of the State of New York without regard to conflicts of principles of law that
would require the application of the laws of another jurisdiction.





AmericasActive:10066475.5
(k)    EXHIBIT B
(l)    
(m)    FORM OF
(n)    BORROWING BASE REPORT
UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Asset Based Lending
(o)    The undersigned hereby certifies that:
1.
I am a Financial Officer of the Servicer (as defined below).

2.
In accordance with Section [7.01(j)]/[8.01(k)(i)] of Credit and Security
Agreement dated as of [______________], 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among BASIC
ENERGY RECEIVABLES, LLC, a Delaware limited liability company (the “Borrower”),
BASIC ENERGY SERVICES, L.P., a Delaware limited partnership, as initial Servicer
(the “Servicer”), BASIC ENERGY SERVICES, INC, a Delaware corporation (“Parent”),
the Lenders party thereto, and UBS AG, STAMFORD BRANCH (“UBS”), as
administrative agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent” and, together with
UBS in its capacity as Administrative Agent, collectively, the “Agent”) for the
Lenders, attached hereto as Annex 1 is a true and accurate calculation of the
Borrowing Base as of ________________, 20[__], determined in accordance with the
requirements of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein have the meanings specified in the Credit Agreement.

[Signature page follows]



(p)    IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base
Certificate to be duly executed as of the date first written above.
(q)
BASIC ENERGY SERVICES, L.P.

(r)
By:    Basic Energy Services GP, LLC, its sole general partner

(s)
By:    Basic Energy Services, Inc., its sole member

(t)            By:                         
        Name:
        Title:



Annex I
Borrowing Base Calculation


See attached.




















































    
    

AmericasActive:11033320.1
EXHIBIT C
FORM OF
BORROWING REQUEST


UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: [ ]
Re: [Basic Energy Receivables, LLC]
[Date]
Ladies and Gentlemen:
Reference is made to the Credit and Security Agreement dated as of
[______________], 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among BASIC ENERGY RECEIVABLES, LLC,
a Delaware limited liability company (the “Borrower”), BASIC ENERGY SERVICES,
L.P., a Delaware limited partnership, as initial Servicer, BASIC ENERGY
SERVICES, INC., a Delaware corporation (“Parent”), the Lenders party thereto,
and UBS AG, STAMFORD BRANCH (“UBS”), as administrative agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent” and, together with UBS in its capacity as Administrative
Agent, collectively, the “Agent”) for the Lenders. Capitalized terms used herein
and not otherwise defined herein have the meanings specified in the Credit
Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:






(A) Principal amount of Borrowing




(B) Date of Borrowing 
   (which is a Business Day)
 
(C) Type of Borrowing
[ABR] [Eurodollar]
(D) Interest Period and the last day thereof
 
(E) Funds are requested to be disbursed to Borrower’s account with
[__________________].
Account No. _________________



The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 7.02 of the Credit Agreement will be satisfied as of
proposed date of the borrowing.
[ADDITIONAL LANGUAGE FOR CLOSING DATE:
The Borrowing requested hereunder shall be funded as a distribution to the
Borrower’s parent, BER Holdco, LLC, and a subsequent distribution thereof by BER
Holdco, LLC to its parent, Basic Energy Services, L.P. You are hereby directed,
on behalf of Basic Energy Services, L.P., to disburse the amount of such
Borrowing pursuant to the wire instructions and funds flow attached hereto.
[Signature Page Follows]





The Borrower has caused this Borrowing Request to be executed and delivered by
its duly authorized officer as of the date first written above.






BASIC ENERGY RECEIVABLES, LLC, as
the Borrower
By: ________________________________
    Name:    
    Title:    [Financial Officer]







AmericasActive:10092350.5
EXHIBIT D


FORM OF
INTEREST ELECTION REQUEST


UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: [ ]
[Date]
Re: [Basic Energy Receivables, LLC]


Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.05(b)
of the Credit and Security Agreement dated as of [______________], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BASIC ENERGY RECEIVABLES, LLC, a Delaware limited
liability company (the “Borrower”), BASIC ENERGY SERVICES, L.P., a Delaware
limited partnership, as initial Servicer, BASIC ENERGY SERVICES, INC., a
Delaware corporation (“Parent”), the Lenders party thereto, and UBS AG, STAMFORD
BRANCH (“UBS”), as administrative agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent” and,
together with UBS in its capacity as Administrative Agent, collectively, the
“Agent”) for the Lenders. Capitalized terms used herein and not otherwise
defined herein have the meanings specified in the Credit Agreement.
Borrower hereby requests that on [__________]

(the “Interest Election Date”),
$[__________] of the presently outstanding principal amount of the Loans
originally made on [__________],
and all presently being maintained as [ABR Loans] [Eurodollar Loans],
be [converted into] [continued as],
[Eurodollar Loans having an Interest Period of [one/two/three/six] months] [ABR
Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.05
of the Credit Agreement);
(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].
[Signature Page Follows]



The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.
BASIC ENERGY RECEIVABLES, LLC, as
the Borrower
By:    ________________________________
    Name:
    Title:    



EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
(u)    Reference is hereby made to that certain Credit and Security Agreement
dated as of [______________], 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BASIC
ENERGY RECEIVABLES, LLC, a Delaware limited liability company (the “Borrower”),
BASIC ENERGY SERVICES, L.P., a Delaware limited partnership, as initial
Servicer, BASIC ENERGY SERVICES, INC., a Delaware corporation (“Parent”), the
Lenders party thereto, and UBS AG, STAMFORD BRANCH (“UBS”), as administrative
agent (in such capacity, the “Administrative Agent”) and as Collateral Agent (in
such capacity, the “Collateral Agent” and, together with UBS in its capacity as
Administrative Agent, collectively, the “Agent”) for the Lenders.
(v)    Pursuant to the provisions of Section 2.14(f)(ii)(D)(2) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any promissory notes evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation” as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
United States trade or business.
(w)    The undersigned has furnished the Borrower and the Administrative Agent
with a duly executed certificate of its non-U.S. person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
(x)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(y)    
[NAME OF LENDER]


By:    
Name:
Title:
Date: [●] [●], 20[●]



EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
(z)    Reference is hereby made to that certain Credit and Security Agreement
dated as of [______________], 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BASIC
ENERGY RECEIVABLES, LLC, a Delaware limited liability company (the “Borrower”),
BASIC ENERGY SERVICES, L.P., a Delaware limited partnership, as initial
Servicer, BASIC ENERGY SERVICES, INC., a Delaware corporation (“Parent”), the
Lenders party thereto, and UBS AG, STAMFORD BRANCH (“UBS”), as administrative
agent (in such capacity, the “Administrative Agent”) and as Collateral Agent (in
such capacity, the “Collateral Agent” and, together with UBS in its capacity as
Administrative Agent, collectively, the “Agent”) for the Lenders.
(aa)    Pursuant to the provisions of Section 2.14(f)(ii)(D)(2) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10 percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a United States trade or business.
(bb)    The undersigned has furnished its participating Lender with a duly
executed certificate of its non-U.S. person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
(cc)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(dd)    
[NAME OF PARTICIPANT]


By:    
Name:
Title:
Date: [●] [●], 20[●]



EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
(ee)    Reference is hereby made to that certain Credit and Security Agreement
dated as of [______________], 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BASIC
ENERGY RECEIVABLES, LLC, a Delaware limited liability company (the “Borrower”),
BASIC ENERGY SERVICES, L.P., a Delaware limited partnership, as initial
Servicer, BASIC ENERGY SERVICES, INC., a Delaware corporation (“Parent”), the
Lenders party thereto, and UBS AG, STAMFORD BRANCH (“UBS”), as administrative
agent (in such capacity, the “Administrative Agent”) and as Collateral Agent (in
such capacity, the “Collateral Agent” and, together with UBS in its capacity as
Administrative Agent, collectively, the “Agent”) for the Lenders.
(ff)    Pursuant to the provisions of Section 2.14(f)(ii)(D)(2) of the Credit
Agreement, the undersigned hereby certifies (with respect to its direct or
indirect partners/members that are claiming the portfolio interest exemption)
that (i) it is the sole record owner of the participation in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” as described in Section
881(c)(3)(C) of the Code and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its direct or indirect
partners’/members’ conduct of a United States trade or business.
(gg)    The undersigned has furnished its participating Lender with a duly
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members (or owner for U.S. federal income tax purposes, as
applicable) that is claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
(hh)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(ii)    


[NAME OF PARTICIPANT]


By:    
Name:
Title:
Date: [●] [●], 20[●]



EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
(jj)    Reference is hereby made to that certain Credit and Security Agreement
dated as of [______________], 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BASIC
ENERGY RECEIVABLES, LLC, a Delaware limited liability company (the “Borrower”),
BASIC ENERGY SERVICES, L.P., a Delaware limited partnership, as initial
Servicer, BASIC ENERGY SERVICES, INC., a Delaware corporation (“Parent”), the
Lenders party thereto, and UBS AG, STAMFORD BRANCH (“UBS”), as administrative
agent (in such capacity, the “Administrative Agent”) and as Collateral Agent (in
such capacity, the “Collateral Agent” and, together with UBS in its capacity as
Administrative Agent, collectively, the “Agent”) for the Lenders.
(kk)    Pursuant to the provisions of Section 2.14(f)(ii)(D)(2) of the Credit
Agreement, the undersigned hereby certifies (with respect to its direct or
indirect partners/members that are claiming the portfolio interest exemption)
that (i) it is the sole record owner of the Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a “controlled foreign corporation” as described
in Section 881(c)(3)(C) of the Code and (vi) the interest payments in question
are not effectively connected with the undersigned’s or its direct or indirect
partners’/members’ conduct of a United States trade or business.
(ll)    The undersigned has furnished the Borrower and the Administrative Agent
with a duly executed IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members (or owner for U.S. federal income tax
purposes, as applicable) that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
(mm)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]



[NAME OF LENDER]


By:    
Name:
Title:
Date: [●] [●], 20[●]






101